Exhibit 10.1
 
 
SUBSCRIPTION AGREEMENT


THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of April 18, 2011,
by and between The Brainy Brands Company, Inc. (formerly Enter Corp.), a
Delaware corporation (the “Company”), and the subscribers identified on Schedule
1 hereto (the “Subscribers”).


WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”);


WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers, as
provided herein, and the Subscribers shall purchase, in the aggregate, (i) up to
$1,500,000 of principal amount (“Principal Amount”) secured promissory notes of
the Company (“Note” or “Notes”), a form of which is annexed hereto as Exhibit A,
convertible into shares of the Company’s Common Stock, $0.0001 par value (the
“Common Stock”) at a per share conversion price set forth in the Notes
(“Conversion Price”); and (ii) Class A Warrants and Class B Warrants
(collectively, the “Warrants”) in the forms attached hereto as Exhibit B, to
purchase shares of the Company’s Common Stock (the “Warrant Shares”) (the
“Offering”).  The Notes, shares of Common Stock issuable upon conversion of the
Notes (the “Conversion Shares”), the Warrants and the Warrant Shares are
collectively referred to herein as the “Securities”; and


WHEREAS, the aggregate proceeds of the sale of the Notes and the Warrants
contemplated hereby (“Purchase Price”) shall be held in escrow by Grushko &
Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York 11581 (the “Escrow
Agent”) pursuant to the terms of an Escrow Agreement to be executed by the
parties substantially in the form attached hereto as Exhibit C (the “Escrow
Agreement”).


NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscribers hereby agree as
follows:


 
1.           (a)           Closing Dates.  The “Initial Closing Date” shall be
the date that the Initial Closing Principal Amount (as defined below) is
transmitted by wire transfer or otherwise credited to or for the benefit of the
Company.  The consummation of the transactions contemplated herein shall take
place at the offices of Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley
Stream, New York 11581, upon the satisfaction or waiver of all conditions to
closing set forth in this Agreement.  Each of the Initial Closing Date and
Second Closing Date (as defined in Section 1(c) below) is referred to herein as
a “Closing Date.” Each closing is referred to herein as a “Closing”.


                      (b)           Initial Closing.  Subject to the
satisfaction or waiver of the terms and conditions of this Agreement, on the
Initial Closing Date, each Subscriber shall purchase and the Company shall sell
to each Subscriber a Note in the principal amount set forth on the signature
page hereto (“Initial Closing Note”) for the Purchase Price set forth therein,
and Warrants as described in Section 2 of this Agreement (“Initial Closing
Warrants”).  The principal amount of the Notes to be purchased by the
Subscribers on the Initial Closing Date shall in the aggregate be up to Seven
Hundred and Fifty Thousand Dollars ($750,000) (the “Initial Closing Principal
Amount” and “Initial Closing Purchase Price”).


(c)           Second Closing.  The “Second Closing Date” shall be not later than
45 days after the Initial Closing Date (or the first business day thereafter if
such 45th day is not a business day) after compliance with the Second Closing
conditions as set forth in Section 1(d) of this Agreement (the “Second Closing
Date”).  Subject to the reasonable satisfaction of the Subscribers or waiver by
the Subscribers of the Second Closing conditions, on the Second Closing Date
each Subscriber shall purchase and the Company shall sell to each Subscriber a
Note in the Principal Amount set forth on the signature page hereto (“Second
Closing Notes”) and Warrants as described in Section 2 of this Agreement
(“Second Closing Warrants”).  The Second Closing Notes shall be of the same
tenor as the Notes issuable on the Initial Closing Date and have a maturity date
two years after the Second Closing Date.  The principal amount of the Notes to
be purchased by the Subscribers on the Second Closing Date shall be the same as
the Initial Closing Notes (“Second Closing Principal Amount”) and the Purchase
Price of the Second Closing Notes shall be the same as the Initial Closing
Purchase Price (“Second Closing Purchase Price”).


(d)           Conditions to Second Closing.  The occurrence of the Second
Closing is expressly contingent on (i) the truth and accuracy, on the Second
Closing Date of the representations and warranties of the Company and Subscriber
contained in this Agreement except for changes that do not constitute a Material
Adverse Effect as defined in Section 5(a), (ii) continued compliance in all
material respects with the covenants of the Company set forth in this Agreement,
(iii) the non-occurrence of any Event of Default (as defined in the Note and
this Agreement) or an event that with the passage of time or the giving of
notice is reasonably likely to become an Event of Default, and (iv) the consent
of each Subscriber who elects to purchase Second Closing Notes and Second
Closing Warrants.
 
(e)           Second Closing Deliveries.  On the Second Closing Date, the
Company will deliver a certificate (“Second Closing Certificate”) signed by its
chief executive officer and chief financial officer (i) representing the truth
and accuracy of all the representations and warranties made by the Company
contained in this Agreement, as of the Initial Closing Date, and the Second
Closing Date as if such representations and warranties were made and given on
all such dates, except for changes that do not constitute a Material Adverse
Effect, (ii) certifying that the information contained in the schedules and
exhibits hereto is substantially accurate as of the Second Closing Date, except
for changes that do not constitute a Material Adverse Effect, (iii) adopting and
renewing the covenants and representations set forth in Sections 5, 7, 8, 9, 10,
11, and 12 of this Agreement in relation to the Second Closing Date, Second
Closing Notes, and Second Closing Warrants, and (iv) certifying that an Event of
Default or an event that with the passage of time or the giving of notice is
reasonably likely to  become an Event of Default has not occurred.  A legal
opinion identical to the legal opinion referred to in Section 6 of this
Agreement, mutatis mutandis, shall be delivered to each Subscriber on the Second
Closing Date (“Second Closing Legal Opinion”).
 
 
 
 
1

--------------------------------------------------------------------------------

 
 

 
2.           Notes and Warrants.


(a) Notes.  Subject to the satisfaction or waiver of the terms and conditions of
this Agreement, on each Closing Date, each Subscriber shall purchase and the
Company shall sell to each such Subscriber a Note in the Principal Amount
designated on Schedule I hereto for each such Subscriber’s Purchase Price
indicated thereon.  The Initial Closing Note(s) and Second Closing Note(s) are
referred to herein as “Note(s)”.


(b) Warrants.  On each Closing Date, the Company will issue and deliver the
Warrants to the Subscribers.  Fifteen (15) Class A Warrants and fifteen (15)
Class B Warrants will be issued for each Four Dollars ($4.00) of Purchase Price
paid by each of the Subscribers.  The exercise price to acquire a Warrant Share
upon exercise of a Class A Warrant shall be $0.60, subject to reduction as
described in the Warrants. The exercise price to acquire a Warrant Share upon
exercise of a Class B Warrant shall be $1.20, subject to reduction as described
in the Warrants.  The Warrants issuable on the Initial Closing Date and Second
Closing Date are collectively referred to herein as “Warrants.”  The Warrants
shall be exercisable until five (5) years after the issue date of the Warrants.


3.           Security Interest.   On November 24, 2010, in connection with an
offering of the Company’s promissory notes and Common Stock purchase warrants
(the “November Offering”), certain lenders were granted a security interest in
the assets of the Company, including ownership of the Subsidiaries (as defined
in Section 5(a) of this Agreement) and in the assets of the Subsidiaries, which
security interest was memorialized in a “Security Agreement” dated as of
November 24, 2010.  The Subsidiaries shall guarantee the Company’s obligations
under the Transaction Documents [as defined in Section 5(c)].   Such guarantee
will be memorialized in a “Subsidiary Guaranty”, a form of which is annexed
hereto as Exhibit D.  The Security Agreement is hereby amended to include the
Subscribers and the Company agrees that the Subscribers are hereby made parties
to the Security Agreement as “Secured Parties” therein and their interests in
the Obligations (as defined in the Security Agreement) are pari pasu in
proportion to their specific Obligation amounts and of equal priority with each
other Obligation.   The Company will execute such other agreements, documents
and financing statements reasonably requested by the Subscribers to memorialize
and further protect the security interest described herein, which will be filed
at the Company’s expense with the jurisdictions, states and counties designated
by the Subscribers.  The Company will also execute all such documents reasonably
necessary in the opinion of Subscribers to memorialize and further protect the
security interest described herein.


                      4.           Subscriber Representations and
Warranties.  Each of the Subscribers hereby represents and warrants to and
agrees with the Company with respect only to such Subscriber that:


(a)           Organization and Standing of the Subscriber.  Subscriber, to the
extent applicable, is an entity duly formed, validly existing and in good
standing under the laws of the jurisdiction of its formation.


(b)           Authorization and Power.  Such Subscriber has the requisite power
and authority to enter into and perform this Agreement and the other Transaction
Documents (as defined herein) and to purchase the Note and Warrants being sold
to it hereunder.  The execution, delivery and performance of this Agreement and
the other Transaction Documents by such Subscriber and the consummation by it of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate action, and no further consent or authorization of
Subscriber or its board of directors or stockholders, if applicable, is
required.  This Agreement and the other Transaction Documents have been duly
authorized, executed and delivered by such Subscriber and constitutes, or shall
constitute, when executed and delivered, a valid and binding obligation of such
Subscriber, enforceable against Subscriber in accordance with the terms thereof.


(c)           No Conflicts.  The execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation by such
Subscriber of the transactions contemplated hereby and thereby or relating
hereto do not and will not (i) result in a violation of such Subscriber’s
charter documents, bylaws or other organizational documents, if applicable; (ii)
conflict with nor constitute a default (or an event which with notice or lapse
of time or both would become a default) under any agreement to which such
Subscriber is a party; nor (iii) result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Subscriber or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on Subscriber).  Such Subscriber is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement and the other
Transaction Documents  nor to purchase the Securities in accordance with the
terms hereof, provided that for purposes of the representation made in this
sentence, such Subscriber is assuming and relying upon the accuracy of the
relevant representations and agreements of the Company herein.


(d)           Information on Company.   Such Subscriber has been furnished with
or has had access to the EDGAR Website of the Commission to the Company’s
filings made with the Commission through the tenth business day preceding the
Closing Date (hereinafter referred to, together with the Form 10-K for the year
ended December 31, 2010, filed on April 15, 2011, collectively as the
“Reports”).  Subscribers are not deemed to have any knowledge of any information
not included in the Reports unless such information is delivered in the manner
described in the next sentence.  In addition, such Subscriber may have received
in writing from the Company such other information concerning its operations,
financial condition and other matters as such Subscriber has requested in
writing, identified thereon as OTHER WRITTEN INFORMATION (such other information
is collectively, the “Other Written Information”), and considered all factors
such Subscriber deems material in deciding on the advisability of investing in
the Securities.


(e)           Information on Subscriber.   Such Subscriber is, and will be at
the time of the conversion of the Notes and exercise of the Warrants, an
“accredited investor,” as such term is defined in Regulation D promulgated by
the Commission under the 1933 Act, is experienced in investments and business
matters, has made investments of a speculative nature and has purchased
securities of United States publicly-owned companies in private placements in
the past and, with its representatives, has such knowledge and experience in
financial, tax and other business matters as to enable such Subscriber to
utilize the information made available by the Company to evaluate the merits and
risks of and to make an informed investment decision with respect to the
proposed purchase, which represents a speculative investment.  Such Subscriber
has the authority and is duly and legally qualified to purchase and own the
Securities.  Such Subscriber is able to bear the risk of such investment for an
indefinite period and to afford a complete loss thereof.  The information set
forth on Schedule 1 hereto regarding such Subscriber is accurate.


(f)           Purchase of Notes and Warrants.  On the Closing Date, such
Subscriber will purchase the Note and Warrants as principal for its own account
for investment only and not with a view toward, or for resale in connection
with, the public sale or any distribution thereof.


(g)           Compliance with Securities Act.   Such Subscriber understands and
agrees that the Securities have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of the Subscriber contained
herein), and that such Securities must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration.  In any event, and subject to
compliance with applicable securities laws, the Subscriber may enter into lawful
hedging transactions in the course of hedging the position they assume and the
Subscriber may also enter into lawful short positions or other derivative
transactions relating to the Securities, or interests in the Securities, and
deliver the Securities, or interests in the Securities, to close out their short
or other positions or otherwise settle other transactions, or loan or pledge the
Securities, or interests in the Securities, to third parties who in turn may
dispose of these Securities.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 

 
(h)           Conversion Shares and Warrant Shares Legend.  The Conversion
Shares and Warrant Shares shall bear the following or similar legend:


“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.”


(i)           Notes and Warrants Legend.  The Notes and Warrants shall bear the
following legend:


“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE
-OR-  EXERCISABLE] HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE
HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.”


(j)           Communication of Offer.  The offer to sell the Securities was
directly communicated to such Subscriber by the Company.  At no time was such
Subscriber presented with or solicited by any leaflet, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.


(k)           Restricted Securities.   Such Subscriber understands that the
Securities have not been registered under the 1933 Act and such Subscriber will
not sell, offer to sell, assign, pledge, hypothecate or otherwise transfer any
of the Securities unless pursuant to an effective registration statement under
the 1933 Act, or unless an exemption from registration is
available.  Notwithstanding anything to the contrary contained in this
Agreement, such Subscriber may transfer (without restriction and without the
need for an opinion of counsel) the Securities to its Affiliates (as defined
below) provided that each such Affiliate is an “accredited investor” under
Regulation D and such Affiliate agrees to be bound by the terms and conditions
of this Agreement. For the purposes of this Agreement, an “Affiliate” of any
person or entity means any other person or entity directly or indirectly
controlling, controlled by or under direct or indirect common control with such
person or entity.  Each Subsidiary is an Affiliate of the Company.  For purposes
of this definition, “control” means the power to direct the management and
policies of such person or firm, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise.


(l)           No Governmental Review.  Such Subscriber understands that no
United States federal or state agency or any other governmental or state agency
has passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.


(m)           Correctness of Representations.  Subscriber represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless Subscriber otherwise notifies the Company prior to the
Closing Date, shall be true and correct as of the Closing Date.


(n)           Survival.  The foregoing representations and warranties shall
survive the Closing Date.


5.           Company Representations and Warranties.  Except as set forth in the
Schedules, the Company represents and warrants to and agrees with each
Subscriber that:


(a)           Due Incorporation.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has the requisite corporate power to own
its properties and to carry on its business as presently conducted.  The Company
is duly qualified as a foreign corporation to do business and is in good
standing in each jurisdiction where the nature of the business conducted or
property owned by it makes such qualification necessary, other than those
jurisdictions in which the failure to so qualify would not have a Material
Adverse Effect (as defined herein).  For purposes of this Agreement, a “Material
Adverse Effect” shall mean a material adverse effect on the financial condition,
results of operations, prospects, properties or business of the Company and its
Subsidiaries taken as a whole.  For purposes of this Agreement, “Subsidiary”
means, with respect to any entity at any date, any direct or indirect
corporation, limited or general partnership, limited liability company, trust,
estate, association, joint venture or other business entity of which (A) more
than 30% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity, or (B) is under the actual control of the
Company.  As of the Closing Date, all of the Company’s Subsidiaries and the
Company’s other ownership interests therein are set forth on Schedule 5(a).  The
Company represents that it owns all of the equity of the Subsidiaries and rights
to receive equity of the Subsidiaries set forth on Schedule 5(a), free and clear
of all liens, encumbrances and claims, except as set forth on Schedule 5(a).  No
person or entity other than the Company has the right to receive any equity
interest in the Subsidiaries.  The Company further represents that neither the
Company nor the Subsidiaries have been known by any other names for the five (5)
years preceding the date of this Agreement.


(b)           Outstanding Stock.  All issued and outstanding shares of capital
stock and equity interests in the Company have been duly authorized and validly
issued and are fully paid and non-assessable.


(c)           Authority; Enforceability.  This Agreement, the Notes, Warrants,
Security Agreement, Guaranty, the Escrow Agreement, the Pledge and Escrow
Agreement [described in Section 9(y)] and any other agreements referred to,
delivered or required to be delivered together with or pursuant to this
Agreement or in connection herewith (collectively “Transaction Documents”) have
been duly authorized, executed and delivered by the Company and/or the
Subsidiaries, as the case may be, and are valid and binding agreements of the
Company and/or the Subsidiaries, as the case may be, enforceable in accordance
with their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights generally and to general principles of
equity.  Subject to Subject to the execution of the Waiver and Consent by the
required parties,, the Company and/or the Subsidiaries, as the case may be, have
full corporate power and authority necessary to enter into and deliver the
Transaction Documents and to perform their obligations thereunder.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 

 
(d)           Capitalization and Additional Issuances.   The authorized and
outstanding capital stock of the Company and Subsidiaries on a fully diluted
basis and all outstanding rights to acquire or receive, directly or indirectly,
any equity of the Company and Subsidiaries as of the date of this Agreement and
the Closing Date (not including the Securities) are set forth on Schedule
5(d).  Except as set forth on Schedule 5(d), there are no options, warrants, or
rights to subscribe to, securities, rights, understandings or obligations
convertible into or exchangeable for or granting any right to subscribe for any
shares of capital stock or other equity interest of the Company or any of the
Subsidiaries.  The only officer, director, employee and consultant stock option
or stock incentive plan or similar plan currently in effect or contemplated by
the Company is described on Schedule 5(d).  There are no outstanding agreements
or preemptive or similar rights affecting the Company’s Common Stock or equity.


(e)           Consents.  Other than with respect to the declaration of
effectiveness of any registration statement and the filing of a Form D with the
Securities and Exchange Commission Commison and any required blue sky filings no
consent, approval, authorization or order of any court, governmental agency or
body or arbitrator having jurisdiction over the Company, Subsidiaries or any of
their Affiliates, any Principal Market as defined in Section 9(b), or the
Company’s stockholders is required for the execution by the Company of the
Transaction Documents and compliance and performance by the Company and
Subsidiaries of their obligations under the Transaction Documents, including,
without limitation, the issuance and sale of the Securities.  The Transaction
Documents and the Company’s performance of its obligations thereunder has been
unanimously approved by the Company’s board of directors in accordance with the
Company’s Certificate of Incorporation and applicable law.  Any such
qualifications and filings will, in the case of qualifications, be effective
upon Closing and will, in the case of filings, be made within the time
prescribed by law.


(f)           No Violation or Conflict.  Subject to the execution of the Waiver
and Consent by the required parties , and assuming the representations and
warranties of the Subscriber in Section 4 are true and correct, and except for
rights granted to the holders of promissory notes and Common Stock purchase
warrants issued in the November Offering, for which the Company represents and
warrants that waivers have been obtained, neither the entry into the Transaction
Documents by the Company, nor the issuance nor the sale of the Securities nor
the performance of the Company’s obligations under the Transaction Documents by
the Company, will:


(i)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (A) the articles
or certificate of incorporation, charter or bylaws of the Company, (B) to the
Company’s knowledge, any decree, judgment, order, law, treaty, rule, regulation
or determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party except the violation, conflict,
breach, or default of which would not have a Material Adverse Effect; or


(ii)           result in the creation or imposition of any lien, charge or
encumbrance upon the Securities or any of the assets of the Company or any of
its Affiliates except in favor of each Subscriber as described herein; or


(iii)           result in the activation of any anti-dilution rights or a reset
or repricing of any debt, equity or security instrument of any creditor or
equity holder of the Company, or the holder of the right to receive any debt,
equity or security instrument of the Company nor result in the acceleration of
the due date of any obligation of the Company; or


           (iv)           result in the triggering of any piggy-back or other
registration rights of any person or entity holding securities of the Company or
having the right to receive securities of the Company other than with respect to
outstanding piggy-back registration rights of theholders of “notes” and
“Warrants” issued in the November Offering and as required by this Agreement.


(g)           The Securities.  The Securities upon issuance:


(i)           are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject only to restrictions upon transfer under
the 1933 Act and any applicable state securities laws;


(ii)           have been, or will be, duly and validly authorized and on the
dates of issuance of the Notes and Warrants, the Conversion Shares upon
conversion of the Notes, and the Warrant Shares upon exercise of the Warrants,
such Notes, Warrants, Conversion Shares and Warrant Shares will be duly and
validly issued, fully paid and non-assessable and if registered pursuant to the
1933 Act and resold pursuant to an effective registration statement or an
exemption from registration, will be free trading, unrestricted and unlegended;


(iii)           will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company or
rights to acquire securities or debt of the Company;


(iv)           will not subject the holders thereof to personal liability by
reason of being such holders; and


           (v)           assuming the representations and warranties of the
Subscribers as set forth in Section 4 hereof are true and correct, will not
result in a violation of Section 5 under the 1933 Act.


(h)           Litigation.  There is no pending or, to the best knowledge of the
Company, threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates that would affect the execution by the Company or the
complete and timely performance by the Company of its obligations under the
Transaction Documents.  Except as disclosed in the Reports, there is no pending
or, to the best knowledge of the Company, basis for or threatened action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Company, or any of its Affiliates which
litigation if adversely determined would have a Material Adverse Effect.


(i)           No Market Manipulation.  The Company and its Affiliates have not
taken, and will not take, directly or indirectly, any action designed to, or
that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Securities or affect the price at which the Securities may be issued or
resold, provided that, the Subscribers acknowledge that actions the Company has
taken or may take in connection with its investor relations programs do not
constitute such actions as are prohibited under this Section 5(h).


(j)           Information Concerning Company.  The Reports and Other Written
Information contain all material information relating to the Company and its
operations and financial condition as of their respective dates which
information is required to be disclosed therein.   Since December 31, 2010, and
except as disclosed in the Reports or modified in the Reports and Other Written
Information or in the Schedules hereto, there has been no Material Adverse
Effect relating to the Company’s business, financial condition or affairs. The
Reports and Other Written Information including the financial statements
included therein do not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, taken as a whole, not misleading in light of the
circumstances and when made.


(k)           Solvency.  Based on the consolidated financial condition of the
Company as of the Closing Date, after giving effect to the receipt by the
Company of the proceeds from the sale of the Securities hereunder, (i) the
Company’s fair saleable value of its assets exceeds the amount that will be
required to be paid on or in respect of the Company’s existing current
liabilities and other liabilities (including known contingent liabilities and,
for the avoidance of doubt, excluding long-term convertible promissory notes) as
they mature; (ii) the Company’s assets do not constitute unreasonably small
capital to carry on its business for the current fiscal year as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
and projected capital requirements and capital availability thereof; and (iii)
the current cash flow of the Company, together with the proceeds the Company
would receive, were it to liquidate all of its assets, after taking into account
all anticipated uses of the cash, would be sufficient to pay all amounts on or
in respect of its current liabilities (for the avoidance of doubt, excluding
long-term convertible promissory notes) when such amounts are required to be
paid.  The Company does not intend to incur debts beyond its ability to pay such
debts as they mature (taking into account the timing and amounts of cash to be
payable on or in respect of its debt).
 
 
 
4

--------------------------------------------------------------------------------

 
 

 
(l)           Defaults.  Subject to the execution of the Waiver and Consent by
the required parties the Company is not in violation of its articles of
incorporation or bylaws.   The Company is (i) not in default under or in
violation of any other material agreement or instrument to which it is a party
or by which it or any of its properties are bound or affected, which default or
violation would have a Material Adverse Effect, (ii) not in default with respect
to any order of any court, arbitrator or governmental body or subject to or
party to any order of any court or governmental authority arising out of any
action, suit or proceeding under any statute or other law respecting antitrust,
monopoly, restraint of trade, unfair competition or similar matters which
default would have a Material Adverse Effect, or (iii) not in violation of any
statute, rule or regulation of any governmental authority which violation would
have a Material Adverse Effect.


(m)           No Integrated Offering.   Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security of the Company nor solicited
any offers to buy any security of the Company under circumstances that would
cause the offer of the Securities pursuant to this Agreement to be integrated
with prior offerings by the Company for purposes of impairing the exemptions
relied on with respect to the  1933 Act or any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
the Bulletin Board.  No prior offering will impair the exemptions relied upon in
this Offering or the Company’s ability to timely comply with its obligations
hereunder.  Neither the Company nor any of its Affiliates will take any action
or suffer any inaction or conduct any offering other than the transactions
contemplated hereby that may be integrated with the offer or issuance of the
Securities or that would impair the exemptions relied upon in this Offering or
the Company’s ability to timely comply with its obligations hereunder.


(n)           No General Solicitation.  Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Securities.


(o)           No Undisclosed Liabilities.  The Company has no liabilities or
obligations which are material, individually or in the aggregate, other than
those incurred in the ordinary course of the Company’s business since December
31, 2010, and which, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect, except as disclosed in the Reports
or in Schedule 5(o).


(p)           No Undisclosed Events or Circumstances.  Since December 31, 2010,
except as disclosed in the Reports, no event or circumstance has occurred or
exists with respect to the Company or its businesses, properties, operations or
financial condition, that, under applicable law, rule or regulation, requires
public disclosure or announcement prior to the date hereof by the Company but
which has not been so publicly announced or disclosed in the Reports.


(q)           Dilution.   The Company’s executive officers and directors
understand the nature of the Securities being sold hereby and recognize that the
issuance of the Securities will have a potential dilutive effect on the equity
holdings of other holders of the Company’s equity or rights to receive equity of
the Company.  The board of directors of the Company has concluded, in its good
faith business judgment, that the issuance of the Securities is in the best
interests of the Company.  The Company specifically acknowledges that its
obligation to issue the Conversion Shares upon conversion of the Notes and the
Warrant Shares upon exercise of the Warrants is binding upon the Company and
enforceable regardless of the dilution such issuance may have on the ownership
interests of other stockholders of the Company or parties entitled to receive
equity of the Company.


(r)           No Disagreements with Accountants and Lawyers.  There are no
material disagreements of any kind presently existing, or reasonably anticipated
by the Company to arise between the Company and the accountants and lawyers
previously and presently employed by the Company, including but not limited to
disputes or conflicts over payment owed to such accountants and lawyers, nor
have there been any such disagreements during the two years prior to the Closing
Date.


(s)           Investment Company.   Neither the Company nor any Affiliate of the
Company is an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.


(t)           Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is  in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.


(u)           Reporting Company/Shell Company.  The Company is a publicly-held
company subject to reporting obligations pursuant to Section 13 of the
Securities Exchange Act of 1934, as amended (the “1934 Act”).  Pursuant to the
provisions of the 1934 Act, the Company has timely filed all reports and other
materials required to be filed thereunder with the Commission during the
preceding twelve months.  As of the Closing Date, the Company is not a “shell
company” but is a “former shell company” as those terms are employed in Rule 144
under the 1933 Act.


(v)           Listing.  The Company’s Common Stock is quoted on the OTC Bulletin
Board (“Bulletin Board”) under the symbol TBBC.  The Company has not received
any pending oral or written notice that its Common Stock is not eligible nor
will become ineligible for quotation on the Bulletin Board nor that its Common
Stock does not meet all requirements for the continuation of such quotation.


(w)           DTC Status.   The Company’s transfer agent is a participant in the
Depository Trust Company Automated Securities Transfer Program. The name,
address, telephone number, fax number, contact person and email address of the
Company transfer agent is set forth on Schedule 5(w) hereto.


(x)           Company Predecessor and Subsidiaries.  The Company makes each of
the representations contained in Sections 5(a), (b), (c), (d), (e), (f), (h),
(j), (k), (l), (o), (p), (r), (s) and (t) of this Agreement, as same relate or
could be applicable to each Subsidiary.  All representations made by or relating
to the Company of a historical or prospective nature and all undertakings
described in Section 9 shall relate, apply and refer to the Company and
Subsidiaries and their predecessors and successors.


(y)           Correctness of Representations.  The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscribers prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date; provided, that, if such representation or
warranty is made as of a different date, in which case such representation or
warranty shall be true as of such date.
 
(z)           Survival.  The foregoing representations and warranties shall
survive the Closing Date.


6.           Regulation D Offering/Legal Opinion.  The offer and issuance of the
Securities to the Subscribers is being made pursuant to the exemption from the
registration provisions of the 1933 Act afforded by Section 4(2) or Section 4(6)
of the 1933 Act and/or Rule 506 of Regulation D promulgated thereunder.  On the
Closing Date, the Company will provide an opinion reasonably acceptable to the
Subscribers from the Company’s legal counsel opining on the availability of an
exemption from registration under the 1933 Act as it relates to the offer and
issuance of the Securities and other matters reasonably requested by
Subscribers.  A form of the legal opinion is annexed hereto as Exhibit E.  The
Company will provide, at the Company’s expense, to the Subscribers, such other
legal opinions, if any, as are reasonably necessary in each Subscriber’s opinion
for the issuance and resale of Common Stock issuable upon conversion of the
Notes and exercise of Warrants, Conversion Shares and Warrant Shares pursuant to
an effective registration statement, Rule 144 under the 1933 Act or an exemption
from registration.
 
 
5

--------------------------------------------------------------------------------

 

 


                      7.1.           Conversion of Notes.


(a)           Upon the conversion of a Note or part thereof, the Company shall,
at its own cost and expense, take all necessary action, including obtaining and
delivering an opinion of counsel to assure that the Company’s transfer agent
shall issue stock certificates in the name of a Subscriber (or its permitted
nominee) or such other persons as designated by Subscriber and in such
denominations to be specified at conversion representing the number of shares of
Common Stock issuable upon such conversion.  The Company warrants that no
instructions other than these instructions have been or will be given to the
transfer agent of the Company’s Common Stock and that the certificates
representing such shares shall contain no legend other than the legend set forth
in Section 4(h).  If and when a Subscriber sells the Conversion Shares, assuming
(i) a registration statement including such Conversion Shares for registration
has been filed with the Commission, is effective and the prospectus, as
supplemented or amended, contained therein is current and (ii) Subscriber or its
agent confirms in writing to the transfer agent that Subscriber has complied
with the prospectus delivery requirements, the Company will reissue the
Conversion Shares without restrictive legend and the Conversion Shares will be
free-trading, and freely transferable.  In the event that the Conversion Shares
are sold in a manner that complies with an exemption from registration, the
Company will promptly instruct its counsel to issue to the transfer agent an
opinion permitting removal of the legend indefinitely if such sale is intended
to be made in conformity with Rule 144(b)(1)(i) of the 1933 Act, or for 90 days
if pursuant to the other provisions of Rule 144 of the 1933 Act, provided that
Subscriber delivers reasonably requested representations in support of such
opinion.


(b)           Each Subscriber will give notice of its decision to exercise its
right to convert its Note, interest, or part thereof by telecopying, or
otherwise delivering a completed Notice of Conversion (a form of which is
annexed as Exhibit A to the Note) to the Company via confirmed telecopier
transmission or otherwise pursuant to Section 13(a) of this
Agreement.  Subscriber will not be required to surrender the Note until the Note
has been fully converted or satisfied.  Each date on which a Notice of
Conversion is telecopied to the Company in accordance with the provisions hereof
by 6 PM Eastern Time (“ET”) (or if received by the Company after 6 PM ET, then
the next business day) shall be deemed a “Conversion Date.”  The Company will
itself or cause the Company’s transfer agent to transmit the Company’s Common
Stock certificates representing the Conversion Shares issuable upon conversion
of the Note to Subscriber via express courier for receipt by Subscriber within
three days after the Conversion Date (such third day being the “Delivery
Date”).  In the event the Conversion Shares are electronically transferable,
then delivery of the Shares must be made by electronic transfer provided request
for such electronic transfer has been made by the Subscriber.   A Note
representing the balance of the Note not so converted will be provided by the
Company to Subscriber if requested by Subscriber, provided Subscriber delivers
the original Note to the Company.


(c)           The Company understands that a delay in the delivery of the
Conversion Shares in the form required pursuant to Section 7.1 hereof later than
the Delivery Date could result in economic loss to the Subscribers.  As
compensation to Subscribers for such loss, the Company agrees to pay (as
liquidated damages and not as a penalty) to each applicable Subscriber for late
issuance of Conversion Shares in the form required pursuant to Section 7.1
hereof upon Conversion of the Note, the amount of $100 per business day after
the Delivery Date for each $10,000 of Note principal amount and interest (and
proportionately for other amounts) being converted of the corresponding
Conversion Shares which are not timely delivered.  The Company shall pay any
payments incurred under this Section upon demand.  Furthermore, in addition to
any other remedies which may be available to the Subscribers, in the event that
the Company fails for any reason to effect delivery of the Conversion Shares on
or before the Delivery Date, the Subscriber will be entitled to revoke all or
part of the relevant Notice of Conversion by delivery of a notice to such effect
to the Company whereupon the Company and Subscriber shall each be restored to
their respective positions immediately prior to the delivery of such notice,
except that the damages payable in connection with the Company’s default shall
be payable through the date notice of revocation or rescission is given to the
Company.


           7.2.           Mandatory Redemption at Subscriber’s Election.  In the
event (i) the Company is prohibited from issuing Conversion Shares, (ii) upon
the occurrence of any other Event of Default (as defined in the Note, this
Agreement or any other Transaction Document), that continues beyond any
applicable cure period, (iii) a Change in Control (as defined below) occurs, or
(iv) upon the liquidation, dissolution or winding up of the Company or any
Subsidiary, then at the Subscriber's election, the Company must pay to each
Subscriber not later than ten (10) days after request by such Subscriber, a sum
of money determined by multiplying up to the outstanding principal amount of the
Note designated by each such Subscriber by, at Subscriber’s election, the
greater of (i) 120%, or (ii) a fraction the numerator of which is the highest
closing price of the Common Stock for the thirty days preceding the date demand
is made by Subscriber pursuant to this Section 7.2 and the denominator of which
is the lowest applicable conversion price during such thirty (30) day period,
plus accrued but unpaid interest and any other amounts due under the Transaction
Documents ("Mandatory Redemption Payment"). The Mandatory Redemption Payment
must be received by each Subscriber on the same date as the Conversion Shares
otherwise deliverable or within ten (10) days after request, whichever is sooner
("Mandatory Redemption Payment Date"). Upon receipt of the Mandatory Redemption
Payment, the corresponding Note principal, interest and other amounts will be
deemed paid and no longer outstanding.  The Subscriber may rescind the election
to receive a Mandatory Redemption Payment at any time until such payment is
actually received.  Liquidated damages calculated pursuant to Section 7.1(c)
hereof, that have been paid or accrued for the ten day period prior to the
actual receipt of the Mandatory Redemption Payment by such Subscriber shall be
credited against the Mandatory Redemption Payment provided the balance of the
Mandatory Redemption Payment is timely paid.  For purposes of this Section 7.2,
“Change in Control” shall mean (i) the Company  becoming a Subsidiary of another
entity (other than a corporation formed by the Company for purposes of
reincorporation in another U.S. jurisdiction), (ii) the sale, lease or transfer
of substantially all the assets of the Company or any Subsidiary, or (iii) a
majority of the members of the Company’s board of directors as of the Closing
Date no longer serving as directors of the Company, except as a result of
natural causes or as a result of hiring additional outside directors in order to
meet appropriate stock exchange requirements, unless prior written consent of
the Subscribers had been obtained by the Company.  The foregoing
notwithstanding, Subscriber may demand and receive from the Company the amount
stated above or any other greater amount which Subscriber is entitled to receive
or demand pursuant to the Transaction Documents.


7.3.           Maximum Conversion.  A Subscriber shall not be entitled to
convert on a Conversion Date that amount of a Note nor may the Company make any
payment including principal, interest, or liquidated or other damages by
delivery of Conversion Shares in connection with that number of Conversion
Shares which would be in excess of the sum of (i) the number of shares of Common
Stock beneficially owned by such Subscriber and its Affiliates on a Conversion
Date or payment date, and (ii) the number of Conversion Shares issuable upon the
conversion of the Note with respect to which the determination of this provision
is being made on a calculation date, which would result in beneficial ownership
by Subscriber and its Affiliates of more than 4.99% of the outstanding shares of
Common Stock of the Company on such Conversion Date.  For the purposes of the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Rule 13d-3 thereunder.  Subject to the foregoing, the Subscriber
shall not be limited to aggregate conversions of only 4.99% and aggregate
conversions by the Subscriber may exceed 4.99%.  The Subscriber shall have the
authority to determine whether the restriction contained in this Section 7.3
will limit any conversion of a Note and the extent such limitation applies and
to which convertible or exercisable instrument or part thereof such limitation
applies.  The Subscriber may increase the permitted beneficial ownership amount
up to 9.99% upon and effective after 61 days prior written notice to the
Company.  Subscriber may allocate which of the equity of the Company deemed
beneficially owned by Subscriber shall be included in the 4.99% amount described
above and which shall be allocated to the excess above 4.99%.


7.4.           Injunction Posting of Bond.  In the event a Subscriber shall
elect to convert a Note or part thereof, or exercise a Warrant, the Company may
not refuse conversion or exercise based on any claim that Subscriber or any one
associated or affiliated with Subscriber has been engaged in any violation of
law, or for any other reason, unless, a final non-appealable injunction from a
court made on notice to Subscriber, restraining and or enjoining conversion of
all or part of such Note or exercise of such Warrant shall have been sought and
obtained by the Company or the Company has posted a surety bond for the benefit
of Subscriber in the amount of 120% of the greater of the outstanding principal
and accrued but unpaid interest of the Note, or aggregate purchase price of the
Conversion Shares, or 120% of the aggregate exercise price of the Warrants which
are sought to be subject to the injunction, which bond shall remain in effect
until the completion of arbitration/litigation of the dispute and the proceeds
of which shall be payable to Subscriber to the extent the judgment or decision
is in Subscriber’s favor.

 
           7.5.           Buy-In.   In addition to any other rights available to
Subscribers, if the Company fails to deliver to a Subscriber Conversion Shares
by the Delivery Date and if after the Delivery Date Subscriber or a broker on
Subscriber’s behalf purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by Subscriber of the
Common Stock which Subscriber was entitled to receive upon such conversion (a
“Buy-In”), then the Company shall pay to Subscriber (in addition to any remedies
available to or elected by the Subscriber) the amount by which (A) Subscriber’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (B) the aggregate principal and/or interest
amount of the Note for which such conversion request was not timely honored
together with interest thereon at a rate of 15% per annum, accruing until such
amount and any accrued interest thereon is paid in full (which amount shall be
paid as liquidated damages and not as a penalty).  For example, if a Subscriber
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted conversion of $10,000 of Note
principal and/or interest, the Company shall be required to pay Subscriber
$1,000 plus interest. Subscriber shall provide the Company written notice and
evidence indicating the amounts payable to Subscriber in respect of the Buy-In.


 
 
6

--------------------------------------------------------------------------------

 
 
7.6.           Redemption.    The Note shall not be redeemable or callable by
the Company, except as described in the Note.


8.           Fees.


(a)           Broker’s Commission.  The Company on the one hand, and each
Subscriber (for himself only) on the other hand, agrees to indemnify the other
against and hold the other harmless from any and all liabilities to any persons
claiming brokerage commissions or similar fees on account of services purported
to have been rendered on behalf of the indemnifying party in connection with
this Agreement or the transactions contemplated hereby and arising out of such
party’s actions.  The Company represents that there are no parties entitled to
receive fees, commissions, finder’s fees, due diligence fees or similar payments
in connection with the Offering.  Anything in this Agreement to the contrary
notwithstanding, each Subscriber is providing indemnification only for such
Subscriber’s own actions and not for any action of any other Subscriber.  The
liability of the Company and each Subscriber’s liability hereunder is several
and not joint.  The Company represents that to the best of its knowledge there
are no other parties entitled to receive fees, commissions, or similar payments
in connection with the Offering.


(b)           Subscriber’s Legal Fees.   The Company shall pay to Grushko &
Mittman, P.C., a cash fee of $15,000 (“Legal Fees”) as reimbursement for
services rendered in connection with the transactions described in the
Transaction Documents. The Legal Fees will be payable out of funds held pursuant
to the Escrow Agreement.  Grushko & Mittman, P.C. will be reimbursed at Closing
by the Company for all lien searches, filing fees, and reasonable printing and
shipping costs for the closing statements to be delivered to Subscribers.


9.           Covenants of the Company.  The Company covenants and agrees with
the Subscribers as follows:


(a)           Stop Orders.  Subject to the prior notice requirement described in
Section 9(n), the Company will advise the Subscribers, within twenty-four hours
after it receives notice of issuance by the Commission, any state securities
commission or any other regulatory authority of any stop order or of any order
preventing or suspending any offering of any securities of the Company, or of
the suspension of the qualification of the Common Stock of the Company for
offering or sale in any jurisdiction, or the initiation of any proceeding for
any such purpose.  The Company will not issue any stop transfer order or other
order impeding the sale, resale or delivery of any of the Securities, except as
may be required by any applicable federal or state securities laws provided at
least five (5) days prior notice of such instruction is given to the
Subscribers.


(b)           Listing/Quotation.  The Company shall promptly secure the
quotation or listing of the Conversion Shares and Warrant Shares upon each
national securities exchange, or automated quotation system upon which the
Company’s Common Stock is quoted or listed and upon which such Conversion Shares
and Warrant Shares are or become eligible for quotation or listing (subject to
official notice of issuance) and shall maintain same so long as any Notes and
Warrants are outstanding.  The Company will maintain the quotation or listing of
its Common Stock on the NYSE Amex Equities, Nasdaq Capital Market, Nasdaq Global
Market, Nasdaq Global Select Market, Bulletin Board, or New York Stock Exchange
(whichever of the foregoing is at the time the principal trading exchange or
market for the Common Stock (the “Principal Market”), and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the Principal Market, as applicable. Subject to the
limitation set forth in Section 9(n), the Company will provide Subscribers with
copies of all notices it receives notifying the Company of the threatened and
actual delisting of the Common Stock from any Principal Market.  As of the date
of this Agreement and the Closing Date, the Bulletin Board is the Principal
Market.


(c)           Market Regulations.  If required, the Company shall notify the
Commission, the Principal Market and applicable state authorities, in accordance
with their requirements, of the transactions contemplated by this Agreement, and
shall take all other necessary action and proceedings as may be required and
permitted by applicable law, rule and regulation, for the legal and valid
issuance of the Securities to the Subscribers and promptly provide copies
thereof to the Subscribers.


(d)           Filing Requirements.  From the date of this Agreement and until
the last to occur of (i) all the Conversion Shares have been resold or
transferred by the Subscribers pursuant to a registration statement or pursuant
to Rule 144(b)(1)(i), or (ii) none of the Notes and Warrants are outstanding
(the date of such latest occurrence being the “End Date”), the Company will (A)
comply in all respects with its reporting and filing obligations under the 1934
Act, (B) voluntarily comply with all reporting requirements that are applicable
to an issuer with a class of shares registered pursuant to Section 12(g) of the
1934 Act even if the Company is not subject to such reporting requirements
sufficient to permit Subscriber to be able to resell the Conversion Shares and
Warrant Shares pursuant to Rule 144(b)(i), and (C) comply with all requirements
related to any registration statement filed pursuant to this Agreement.  The
Company will use its commercially reasonable best efforts not to take any action
or file any document (whether or not permitted by the 1933 Act or the 1934 Act
or the rules thereunder) to terminate or suspend such registration or to
terminate or suspend its reporting and filing obligations under said acts until
the End Date.  Until the End Date, the Company will continue the listing or
quotation of the Common Stock on a Principal Market and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the Principal Market.  The Company agrees to timely file a
Form D with respect to the Securities if required under Regulation D and to
provide a copy thereof to each Subscriber promptly after such filing.


(e)           Use of Proceeds.   The proceeds of the Offering will be
substantially employed by the Company for the purposes set forth on Schedule
9(e) hereto.  Except as described on Schedule 9(e), the Purchase Price may not
and will not be used for accrued and unpaid officer and director salaries, nor
payment of financing related debt nor redemption of outstanding notes or equity
instruments of the Company nor non-trade payables outstanding on the Closing
Date.


(f)           Reservation.   Prior to the Closing, the Company undertakes to
reserve on behalf of Subscribers from its authorized but unissued Common Stock,
a number of shares of Common Stock equal to 150% of the amount of Common Stock
necessary to allow Subscribers to be able to convert all of the Notes (including
interest that would accrue thereon through the Maturity Date (as defined in the
Notes)) and 100% of the amount of Warrant Shares issuable upon exercise of the
Warrants (“Required Reservation”).   Failure to have sufficient shares reserved
pursuant to this Section 9(f) at any time shall be a material default of the
Company’s obligations under this Agreement and an Event of Default under the
Notes.  Without waiving the foregoing requirement, if at any time Notes and
Warrants are outstanding the Company has reserved on behalf of the Subscribers
less than 125% of the amount necessary for full conversion of the outstanding
Note principal and interest at the conversion price in effect on every such date
and 100% of the Warrant Shares issuable upon exercise of outstanding Warrants
(“Minimum Required Reservation”), the Company will promptly reserve the Minimum
Required Reservation, or if there are insufficient authorized and available
shares of Common Stock to do so, the Company will take all action necessary to
increase its authorized capital to be able to fully satisfy its reservation
requirements hereunder, including the filing of a preliminary proxy with the
Commission not later than fifteen (15) days after the first day the Company has
reserved less than the Minimum Required Reservation.  The Company agrees to
provide notice to the Subscribers not later than five days after the date the
Company has less than the Minimum Required Reservation reserved on behalf of the
Subscribers.


(g)           DTC Program.  At all times that Notes or Warrants are outstanding,
the Company will employ as the transfer agent for the Common Stock, Conversion
Shares and Warrant Shares a participant in the Depository Trust Company
Automated Securities Transfer Program and cause the Common Stock to be
transferable pursuant to such program.


(h)           Taxes.  From the date of this Agreement and until the End Date,
the Company will promptly pay and discharge, or cause to be paid and discharged,
when due and payable, all lawful taxes, assessments and governmental charges or
levies imposed upon the income, profits, property or business of the Company;
provided, however, that any such tax, assessment, charge or levy need not be
paid if the validity thereof shall currently be contested in good faith by
appropriate proceedings and if the Company shall have set aside on its books
adequate reserves with respect thereto, and provided, further, that the Company
will pay all such taxes, assessments, charges or levies forthwith upon the
commencement of proceedings to foreclose any lien which may have attached as
security therefore.


(i)           Insurance.  As reasonably necessary as determined by the Company,
from the date of this Agreement and until the End Date, the Company will keep
its assets which are of an insurable character insured by financially sound and
reputable insurers against loss or damage by fire, explosion and other risks
customarily insured against by companies in the Company’s line of business and
location, in amounts and to the extent and in the manner customary for companies
in similar businesses similarly situated and located and to the extent available
on commercially reasonable terms.


(j)           Books and Records.  From the date of this Agreement and until the
End Date, the Company will keep true records and books of account in which full,
true and correct entries will be made of all dealings or transactions in
relation to its business and affairs in accordance with generally accepted
accounting principles applied on a consistent basis.


(k)           Governmental Authorities.   From the date of this Agreement and
until the End Date, the Company shall duly observe and conform in all material
respects to all valid requirements of governmental authorities relating to the
conduct of its business or to its properties or assets.


(l)           Intellectual Property.  From the date of this Agreement and until
the End Date, the Company shall maintain in full force and effect its corporate
existence, rights and franchises and all licenses and other rights to use
intellectual property owned or possessed by it and reasonably deemed to be
necessary to the conduct of its business, unless it is sold for value.  Schedule
9(l) hereto identifies all of the intellectual property owned by the Company and
Subsidiaries, which schedule includes but is not limited to patents, patents
pending, patent applications, trademarks, tradenames, service marks and
copyrights.
 
 
 
7

--------------------------------------------------------------------------------

 
 

 
(m)           Properties.  From the date of this Agreement and until the End
Date, the Company will keep its properties in good repair, working order and
condition, reasonable wear and tear excepted, and from time to time make all
necessary and proper repairs, renewals, replacements, additions and improvements
thereto; and the Company will at all times comply with each provision of all
leases and claims to which it is a party or under which it occupies or has
rights to property if the breach of such provision could reasonably be expected
to have a Material Adverse Effect.  The Company will not abandon any of its
assets except for those assets which have negligible or marginal value or for
which it is prudent to do so under the circumstances.


(n)           Confidentiality/Public Announcement.   From the date of this
Agreement and until the End Date, the Company agrees that except in connection
with a Form 8-K, Form 10-Q, Form 10-K and the registration statement or
statements regarding the Subscribers’ Securities or in correspondence with the
Commission regarding same, it will not disclose publicly or privately the
identity of the Subscribers unless expressly agreed to in writing by Subscribers
or only to the extent required by law and then only upon not less than two (2)
days prior notice to Subscribers.  The Company will specifically disclose the
amount of Common Stock outstanding immediately after the Closing on the Form 8-K
to be filed within four (4) days after each Closing Date.  Upon  delivery by the
Company to the Subscribers after the Closing Date of any notice or information,
in writing, electronically or otherwise, and while a Note, Conversion Shares or
Warrants are held by Subscribers, unless the  Company has in good faith
determined that the matters relating to such notice do not
constitute material, nonpublic information relating to the Company or
Subsidiaries, the Company  shall within four (4) days after any such delivery
publicly disclose such material, nonpublic information on a Report on Form
8-K.  In the event that the Company believes that a notice or communication to
Subscribers contains material, nonpublic information relating to the Company or
Subsidiaries, except as required to be delivered in connection with this
Agreement, the Company shall so indicate to Subscribers prior to delivery of
such notice or information.  Subscribers will be granted five days to notify the
Company that Subscriber elects not to receive such information.   In the case
that Subscriber elects not to receive such information, the Company will not
deliver such information to Subscribers.  In the absence of any such Company
indication, Subscribers shall be allowed to presume that all matters relating to
such notice and information do not constitute material, nonpublic information
relating to the Company or Subsidiaries.


           (o)           Non-Public Information.  The Company covenants and
agrees that except for the Reports, Other Written Information and schedules and
exhibits to this Agreement and the Transaction Documents, which information the
Company undertakes to publicly disclose on the Form 8-K described in Section
9(n) above, neither it nor any other person acting on its behalf will at any
time provide any Subscriber or its agents or counsel with any information that
the Company believes constitutes material non-public information, unless prior
thereto such Subscriber, its agent or counsel shall have agreed in writing to
accept such information as described in Section 9(n) above.  The Company
understands and confirms that the Subscribers shall be relying on the foregoing
representations in effecting transactions in securities of the Company.  The
Company agrees that any information known to Subscriber not already made public
by the Company may be made public and disclosed by the Subscriber.


(p)           Negative Covenants.   So long as a Note is outstanding, without
the consent of a Majority in Interest, the Company will not and will not permit
any of its Subsidiaries to directly or indirectly:


(i)           create, incur, assume or suffer to exist any pledge,
hypothecation, assignment, deposit arrangement, lien, charge, claim, security
interest, security title, mortgage, security deed or deed of trust, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Uniform Commercial
Code or comparable law of any jurisdiction) (each, a “Lien”) upon any of its
property, whether now owned or hereafter acquired except for:  ) (a) Liens
imposed by law for taxes that are not yet due or are being contested in good
faith and for which adequate reserves have been established in accordance with
generally accepted accounting principles; (b) carriers’, warehousemen’s,
mechanic’s, material men’s, repairmen’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than 30 days or that are being contested in good faith and by
appropriate proceedings; (c) pledges and deposits made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations; (d) deposits to secure the
performance of bids, trade contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business; (e) Liens created with respect to the
financing of the purchase of new property in the ordinary course of the
Company’s business up to the amount of the purchase price of such property;  (f)
easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property (each of (a) through (f), a “Permitted Lien”);


                                            (ii)           amend its certificate
of incorporation, bylaws or its charter documents so as to materially and
adversely affect any rights of the Subscribers (an increase in the amount of
authorized shares and an amendment to the Company’s Certificate of Incorporation
to designate 10,000,000 shares of blank check preferred stock provided such
shares will not be equal to more than one share of the Company’s Common Stock),
will not be deemed adverse to the rights of the Subscribers);


(iii)           repay, repurchase or offer to repay, repurchase or otherwise
acquire or make any dividend or distribution in respect of any of its Common
Stock, preferred stock, or other equity securities other than to the extent
permitted or required under the Transaction Documents;


(iv)           except as set forth on Schedule 9(p)(iv), engage in any
transactions with any officer, director, employee or any Affiliate of the
Company, including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $100,000
other than (i) for payment of salary, or fees for services rendered, pursuant to
and on the terms of a written contract in effect at least one  day prior to the
Closing Date, a copy of which has been provided to the Subscriber at least one
day prior to the Closing Date, (ii) reimbursement for authorized expenses
incurred on behalf of the Company, (iii) for other employee benefits, including
stock option agreements under any stock option plan of the Company disclosed in
the Reports, or (iv) other transactions disclosed in the Reports; or


(v)           pay or redeem any financing related debt or past due obligations
or securities outstanding as of the Closing Date, or past due obligations.
 
(q)           Offering Restrictions.   Subject to the consent of a Majority in
Interest [as defined in Section 13(j)] the majority of the Subscribers, for so
long as the Notes are outstanding, the Company will not enter into or exercise
any Equity Line of Credit or similar agreement, nor issue nor agree to issue any
floating or Variable Priced Equity Linked Instruments nor any of the foregoing
or equity with price reset rights (collectively, the “Variable Rate
Restrictions”).   For purposes hereof, “Equity Line of Credit” shall include any
transaction involving a written agreement between the Company and an investor or
underwriter whereby the Company has the right to “put” its securities to the
investor or underwriter over an agreed period of time and at an agreed price or
price formula, and “Variable Priced Equity Linked Instruments” shall include:
(A) any debt or equity securities which are convertible into, exercisable or
exchangeable for, or carry the right to receive additional shares of Common
Stock either (1) at any conversion, exercise or exchange rate or other price
that is based upon and/or varies with the trading prices of or quotations for
Common Stock at any time after the initial issuance of such debt or equity
security, or (2) with a fixed conversion, exercise or exchange price that is
subject to being reset at some future date at any time after the initial
issuance of such debt or equity security due to a change in the market price of
the Company’s Common Stock since date of initial issuance, and (B) any
amortizing convertible security which amortizes prior to its maturity date,
where the Company is required or has the option to (or any investor in such
transaction has the option to require the Company to) make such amortization
payments in shares of Common Stock which are valued at a price that is based
upon and/or varies with the trading prices of or quotations for Common Stock at
any time after the initial issuance of such debt or equity security (whether or
not such payments in stock are subject to certain equity conditions).  Until the
sooner of (i) eighteen (18) months after the Closing Date, or (ii) after the
registration statement filed or deemed filed pursuant to Section 11.1(i) has
been effective for six (6) months, for so long as any Securities are
outstanding, except for the Excepted Issuances, the Company will not enter into
an agreement to issue nor issue any equity, convertible debt or other securities
convertible into Common Stock or equity of the Company nor modify any of the
foregoing which may be outstanding at anytime, without the prior written consent
of the Subscribers.


(r)           Seniority.   Except for Permitted Liens, until the Notes are fully
satisfied or converted, without written consent of a Majority in Interest, the
Company and Subsidiaries shall not grant nor allow any security interest to be
taken in any assets of the Company or any Subsidiary or any Subsidiary’s assets;
nor issue or amend any debt, equity or other instrument which would give the
holder thereof directly or indirectly, a right in any equity or assets of the
Company or any Subsidiary or any right to payment equal to or superior to any
right of the Subscribers as holders of the Notes in or to such equity, assets or
payment, nor issue or incur any debt not in the ordinary course of business.
 
(s)           Notices.   For so long as the Subscribers hold any Notes or
Warrants, the Company will maintain a United States address and United States
fax number for notice purposes under the Transaction Documents.
 
 
 
8

--------------------------------------------------------------------------------

 
 
(t)           Transactions with Insiders.  So long as the Notes are outstanding
without a consent of a Majority in Interest, the Company shall not, and shall
cause each of its Subsidiaries not to, enter into, materially amend, materially
modify or materially supplement, or permit any Subsidiary to enter into,
materially amend, materially modify or materially supplement, any agreement,
transaction, commitment, or arrangement relating to the sale, transfer or
assignment of any of the Company’s tangible or intangible assets with any of its
Insiders (as defined below)(or any persons who were Insiders at any time during
the previous two (2) years), or any Affiliates (as defined below) thereof, or
with any individual related by blood, marriage, or adoption to any such
individual.  “Affiliate” for purposes of this Section 9(t) means, with respect
to any person or entity, another person or entity that, directly or indirectly,
(i) has a ten percent (10%) or more equity interest in that person or entity,
(ii) has ten percent (10%) or more common ownership with that person or entity,
(iii) controls that person or entity, or (iv) shares common control with that
person or entity.  “Control” or “Controls” for purposes of the Transaction
Documents means that a person or entity has the power, direct or indirect, to
conduct or govern the policies of another person or entity.  For purposes
hereof, “Insiders” shall mean any officer, director or manager of the Company,
including but not limited to the Company’s president, chief executive officer,
chief financial officer and chief operations officer, and any of their
affiliates or family members.
 
(u)           Stock Splits.  For so long as the Notes are outstanding, the
Company undertakes and covenants that without the consent of a Majority in
Interest, the Company will not enter into any stock splits without the consent
of Subscribers.


(v)           Notice of Event of Default.  The Company agrees to notify
Subscriber of the occurrence of an Event of Default (as defined and employed in
the Transaction Documents) not later than ten (10) days after any of the
Company’s officers or directors becomes aware of such Event of Default.


(w)           Further Registration Statements.   The Company will not, without
the consent of a Majority in Interest, file with the Commission or with state
regulatory authorities any registration statements (not including a registration
statement on Form S-8 registering up to 150,000 shares reserved for outside
securities counsel, which are the same shares referred in the Subscription
Agreement Section 9(w) entered into in connection with the November Offering, or
amend any already filed registration statement to increase the amount of Common
Stock registered therein, or reduce the price of which such company securities
are registered therein, until the expiration of the “Exclusion Period,” which
shall be defined as the sooner of (i) the date all of the Registrable Securities
(as defined in Section 11.1) have been registered in an effective registration
statement that has been effective for not less than six months, or (ii) until
all the Conversion Shares and Warrant Shares may be resold by the Subscribers
pursuant to a registration statement or Rule 144b(1)(i), without regard to
volume limitations.  The Exclusion Period will be tolled or reinstated, as the
case may be, during the pendency of an Event of Default as defined in the Note.


(x)           Lockup Agreement.   The Company will deliver to the Subscribers on
or before the Closing Date and enforce the provisions of irrevocable lockup
agreements (“Lockup Agreement”) in the form annexed hereto as Exhibit F, with
the persons identified on Schedule 9(x) with respect to the Common Stock and
rights to acquire Common Stock set forth on Schedule 9(x).


(y)           Revenue Condition.  At the Initial Closing Date, the Company shall
cause the stockholders of the Company identified on Schedule 9(y) (“Pledgors”)
to enter into and delivered to Grushko & Mittman, p.C. on behalf of the
Subscribers a Pledge and Escrow Agreement in the form annexed hereto as Exhibit
G, together with the deliveries required therewith.


(z)           Waiver and Consent.  On the Initial Closing Date, the Company
shall obtain and deliver to Subscribers the waiver and consent of the
Subscribers to the November Offering referred to in Section 9(f) above, in the
form annexed hereto as Exhibit H (“Waiver and Consent”).


10.           Covenants of the Company Regarding Indemnification.


(a)           The Company agrees to indemnify, hold harmless, reimburse and
defend the Subscribers, the Subscribers’ officers, directors, agents, counsel,
Affiliates, members, managers, control persons, and principal shareholders,
against any claim, cost, expense, liability, obligation, loss or damage
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Subscribers or any such person which results, arises out of or is based upon (i)
any material misrepresentation by Company or breach of any representation or
warranty by Company in this Agreement or in any Exhibits or Schedules attached
hereto in any Transaction Document, or other agreement delivered pursuant hereto
or in connection herewith, now or after the date hereof; or (ii) after any
applicable notice and/or cure periods, any breach or default in performance by
the Company of any covenant or undertaking to be performed by the Company
hereunder, or any other agreement entered into by the Company and Subscribers
relating hereto.


(b)           In no event shall the liability of the Subscribers or permitted
successor hereunder or under any Transaction Document or other agreement
delivered in connection herewith be greater in amount than the dollar amount of
the net proceeds actually received by such Subscriber or successor upon the sale
of Registrable Securities (as defined herein).


11.1.           Registration Rights.  The Company hereby grants the following
registration rights to holders of the Securities.


(i)           On one occasion, commencing fifty (50) days after the Initial
Closing Date, but not later than two years after the Second Closing Date, upon a
written request therefor from any record holder or holders of more than 50% of
the Conversion Shares issued and issuable upon conversion of the outstanding
Notes and outstanding Warrant Shares, the Company shall prepare and not later
than sixty (60) days after such request (“Filing Date”) file with the Commission
a registration statement under the 1933 Act registering the Registrable
Securities which are the subject of such request, subject to applicable
Commission rules and regulations, for unrestricted public resale by the holder
thereof.  “Registrable Securities” shall mean 100% of the Conversion Shares
issuable upon conversion of the Note including Conversion Shares issuable upon
conversion of Note principal and interest calculated at the default interest
rate through one year after the Maturity Date (as defined in the Note) and all
of the Warrant Shares.  For purposes of Sections 11.1(i) and 11.1(ii),
Registrable Securities shall not include Securities which are (A) registered for
resale in an effective registration statement, (B) included for registration in
a pending registration statement, (C) which have been issued without further
transfer restrictions after a sale or transfer pursuant to Rule 144 under the
1933 Act or (D) which may be resold under Rule 144 without volume limitations
but not giving effect to the cashless exercise feature of the Warrants.  Upon
the receipt of such request, the Company shall promptly give written notice to
all other record holders of the Registrable Securities that such registration
statement is to be filed and shall include in such registration statement
Registrable Securities for which it has received written requests within ten
days after the Company gives such written notice.  Such other requesting record
holders shall be deemed to have exercised their demand registration right under
this Section 11.1(i).


(ii)           If the Company at any time proposes to register any of its
securities under the 1933 Act for sale to the public, whether for its own
account or for the account of other security holders or both, except with
respect to registration statements on Forms S-4, S-8 or another form not
available for registering the Registrable Securities for sale to the public,
provided the Registrable Securities are not otherwise registered for resale by
the Subscribers or Holder pursuant to an effective registration statement, each
such time it will give at least ten (10) days’ prior written notice to the
record holder of the Registrable Securities of its intention so to do. Upon the
written request of the holder, received by the Company within ten (10) days
after the giving of any such notice by the Company, to register any of the
Registrable Securities not previously registered, the Company will cause such
Registrable Securities as to which registration shall have been so requested to
be included with the securities to be covered by the registration statement
proposed to be filed by the Company, all to the extent required to permit the
sale or other disposition of the Registrable Securities so registered by the
holder of such Registrable Securities (the “Seller” or “Sellers”). In the event
that any registration pursuant to this Section 11.1(ii) shall be, in whole or in
part, an underwritten public offering of common stock of the Company, the number
of shares of Registrable Securities to be included in such an underwriting may
be reduced by the managing underwriter if and to the extent that the Company and
the underwriter shall reasonably be of the opinion that such inclusion would
adversely affect the marketing of the securities to be sold by the Company
therein; provided, however, that the Company shall notify the Seller in writing
of any such reduction. Unless the Holder notifies the Company in writing that it
elects to deem the registration statement filed or to be filed pursuant to this
Section 11.1(ii) as a registration statement filed or to be filed pursuant to
Section 11.1(ii), the Company may withdraw or delay or suffer a delay of any
registration statement referred to in this Section 11.1(ii) without thereby
incurring any liability to the Seller.


(iii)           In the event that the Company is required by the Commission to
cutback the number of shares being registered in the registration statement
pursuant to Rule 415, the Company shall reduce the Registrable Securities
proportionately among the Holders based on the amount of Registrable Securities
included therein for each of the Holders (“Registration Cutback”).  The
Registrable Securities shall be reserved and set aside exclusively for the
benefit of each Subscriber and Warrant holder, prorata, and not issued, employed
or reserved for anyone other than each Subscriber and Warrant holder.  Not later
than twenty (20) days after first being permitted by applicable Commission rules
and regulations, the registration statement will be amended by the Company or
additional registration statements will be filed by the Company as necessary to
register additional shares of Common Stock to allow the public resale of all
Common Stock included in and issuable by virtue of the Registrable
Securities.  Without the written consent of a Majority in Interest no securities
of the Company other than the Registrable Securities and the securities required
to be registered pursuant to the Subscription Agreement for the November
Offering will be included in the registration statement.  It shall be deemed a
default of the Company’s obligations if at any time after the date the
registration statement is declared effective by the Commission (“Actual
Effective Date”) the Company has registered for unrestricted resale on behalf of
the Holders fewer than 90% of the amount of shares of Common Stock required to
be registered therein (the difference between the amount required to be
registered therein and the actual amount of shares registered being the
“Shortfall”).  In such event, the Company shall take all actions necessary to
cause at least 125% of the amount of shares of Common Stock required to be
registered therein to be registered within forty-five (45) days after the first
day such Shortfall exists.  Failure to file the registration statement within
thirty (30) days after the first day such Shortfall first exists or failure to
cause such registration to become effective within forty-five (45) days after
such Shortfall first exists shall be included in the definition of a
Non-Registration Event set forth in Section 11.4.  In the event a Registration
Cutback is required, the “Notes” and “Warrants” issued in the November Offering
shall have priority over the Notes and Warrants issued in this Offering.
 
 
 
 
9

--------------------------------------------------------------------------------

 
 

 
                      11.2.           Registration Procedures. If and whenever
the Company is required by the provisions of Section 11.1 to effect the
registration of any Registrable Securities under the 1933 Act, the Company will,
as expeditiously as possible:


(a)           subject to the timelines provided in this Agreement, prepare and
file with the Commission a registration statement required by Section 11.1 with
respect to such securities and use its commercially reasonable best efforts to
cause such registration statement to become and remain effective for the period
of the distribution contemplated thereby (determined as herein provided),
promptly provide to the holders of the Registrable Securities copies of all
filings and Commission letters of comment and notify the Sellers  (by telecopier
and by e-mail addresses provided by the Subscribers) and Grushko & Mittman, P.C.
(by telecopier and by email to counslers@aol.com) on or before the
second  business day thereafter that the Company receives notice that (i) the
Commission has no comments or no further comments on the registration statement,
and (ii) the registration statement has been declared effective (failure to
timely provide notice as required by this Section 11.2(a) shall be a material
breach of the Company’s obligation and an Event of Default as defined in the
Notes and a Non-Registration Event as defined in Section 11.4 of this
Agreement);


(b)           prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective
until such registration statement has been effective for a period of one (1)
year, and comply with the provisions of the 1933 Act with respect to the
disposition of all of the Registrable Securities covered by such registration
statement in accordance with the Sellers’ intended method of disposition set
forth in such registration statement for such period;
 


(c)           furnish to the Sellers, at the Company’s expense, such number of
copies of the registration statement and the prospectus included therein
(including each preliminary prospectus) as such persons reasonably may request
in order to facilitate the public sale or their disposition of the securities
covered by such registration statement or make them electronically available;


(d)           use its commercially reasonable best efforts to register or
qualify the Registrable Securities covered by such registration statement under
the securities or “blue sky” laws of New York and such jurisdictions as the
Sellers shall request in writing, provided, however, that the Company shall not
for any such purpose be required to qualify generally to transact business as a
foreign corporation in any jurisdiction where it is not so qualified or to
consent to general service of process in any such jurisdiction;


(e)           list the Registrable Securities covered by such registration
statement with any securities exchange on which the Common Stock of the Company
is then listed;


(f)           notify the Sellers within twenty-four (24) hours of the happening
of any event of which the Company has knowledge as a result of which the
prospectus contained in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing or which becomes subject
to a Commission, state or other governmental order suspending the effectiveness
of the registration statement covering any of the Registrable Securities;


(g)           provided same would not be in violation of the provision of
Regulation FD under the 1934 Act, make available for inspection by the Sellers
during reasonable business hours,  and any attorney, accountant or other agent
retained by the Sellers, all publicly available, non-confidential financial and
other records, pertinent corporate documents and properties of the Company, and
cause the Company’s officers, directors and employees to supply all publicly
available, non-confidential information reasonably requested by the Sellers,
attorney, accountant or agent in connection with such registration statement at
such requesting Seller’s expense; and


           (h)           provide to the Sellers copies of the Registration
Statement and amendments thereto five (5) days prior to the filing thereof with
the Commission.  Any Seller’s failure to comment on any registration statement
or other document provided to a Subscriber or its counsel shall not be construed
to constitute approval thereof nor the accuracy thereof.


11.3.           Provision of Documents.  In connection with each registration
described in this Section 11, each Seller will furnish to the Company in writing
such information and representation letters with respect to itself and the
proposed distribution by it as reasonably shall be necessary in order to assure
compliance with federal and applicable state securities laws.


11.4.           Non-Registration Events.  The Company agrees that the Sellers
will suffer damages if the registration statement is not filed or is not
declared effective by the Commission by the dates described herein and
accordingly, if (A) due to the action or inaction of the Company a registration
statement is not declared effective within five days after receipt by the
Company or its attorneys of a written or oral communication from the Commission
that the registration statement will not be reviewed or that the Commission has
no further comments, (B) if the registration statement described in Section
11.1(i) or 11.1(ii) is not filed within sixty (60) days after such written
request, or is not declared effective within one hundred and twenty (120) days
after the filing of the registration statement or (C) any registration statement
described in Sections 11.1(i) or 11.1(ii) is filed and declared effective but
shall thereafter cease to be effective without being succeeded within twenty-two
(22) business days by an effective replacement or amended registration statement
or for a period of time which shall exceed forty (45) days in the aggregate per
year (defined as every rolling period of three hundred and sixty-five (365)
consecutive days commencing on the effective date) (each such event shall be a
“Non-Registration Event”), then the Company shall pay to the holder of
Registrable Securities, as Liquidated Damages, an amount equal to two percent
(2%) for each thirty (30) days (or such lesser pro-rata amount for any period of
less than thirty (30) days) of the principal amount of the outstanding Notes and
purchase price of Conversion Shares and Warrant Shares issued upon conversion of
Notes and exercise (but excluding cashless exercise) of Warrants held by
Subscribers which are subject to such Non-Registration Event, up to a maximum of
twelve percent (12%).  For the avoidance of doubt no securities from the
November Offering shall be used to determine any Liquidated Damages pursuant to
this Section 11.4. The Company must pay the Liquidated Damages in cash.  The
Liquidated Damages must be paid within ten (10) days after the end of each
thirty (30) day period or shorter part thereof for which Liquidated Damages are
payable.  In the event a registration statement is filed but is withdrawn prior
to being declared effective by the Commission, then such registration statement
will be deemed to have not been filed and Liquidated Damages will be calculated
accordingly.  All oral or written comments received from the Commission relating
to a registration statement must be responded to within ten (10) business days
after receipt of comments from the Commission.  Failure to timely respond to
Commission comments is a Non-Registration Event for which Liquidated Damages
shall accrue and be payable by the Company to the holders of Registrable
Securities at the same rate and amounts set forth above calculated from the date
the response was required to have been made.  Liquidated Damages shall not be
payable pursuant to this Section 11.4 in connection with Registrable Securities
for such times as such Registrable Securities may be sold by the holder thereof
without volume limitations or other restrictions pursuant to Section
144(b)(1)(i) of the 1933 Act. Notwithstanding anything to the contrary herein,
the no Liquidated Damages will be due in connection with Registrable Securities
subject to a Registration Cutback and the Company shall not have to pay
Liquidated Damages as the result of such cutback.


11.5.           Expenses.  All expenses incurred by the Company in complying
with Section 11, including, without limitation, all registration and filing
fees, printing expenses (if required), fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees of FINRA, transfer taxes, and fees of
transfer agents and registrars, are called “Registration Expenses.” All
underwriting discounts and selling commissions applicable to the sale of
Registrable Securities are called “Selling Expenses.”  The Company will pay all
Registration Expenses in connection with any registration statement described in
Section 11.  Selling Expenses in connection with each such registration
statement shall be borne by the Seller and may be apportioned among the Sellers
in proportion to the number of shares included on behalf of the Seller relative
to the aggregate number of shares included under such registration statement for
all Sellers, or as all Sellers thereunder may agree.
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 

 
11.6.           Indemnification and Contribution.


(a)           In the event of a registration of any Registrable Securities under
the 1933 Act pursuant to Section 11, the Company will, to the extent permitted
by law, indemnify and hold harmless the Seller, each of the officers, directors,
agents, Affiliates, members, managers, control persons, and principal
shareholders of the Seller, each underwriter of such Registrable Securities
thereunder and each other person, if any, who controls such Seller or
underwriter within the meaning of the 1933 Act, against any losses, claims,
damages or liabilities, joint or several, to which the Seller, or such
underwriter or controlling person may become subject under the 1933 Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such Registrable Securities was registered under the 1933 Act
pursuant to Section 11, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances when made, and will subject to the provisions of
Section 11.6(c) reimburse the Seller, each such underwriter and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company shall not be liable to
the Seller to the extent that any such damages arise out of or are based upon an
untrue statement or omission made in any preliminary prospectus if (i) the
Seller failed to send or deliver a copy of the final prospectus delivered by the
Company to the Seller with or prior to the delivery of written confirmation of
the sale by the Seller to the person asserting the claim from which such damages
arise, (ii) the final prospectus would have corrected such untrue statement or
alleged untrue statement or such omission or alleged omission, or (iii) to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission so made in conformity with information furnished by any such Seller in
writing specifically for use in such registration statement or prospectus.


(b)           In the event of a registration of any of the Registrable
Securities under the 1933 Act pursuant to Section 11, each Seller severally but
not jointly will, to the extent permitted by law, indemnify and hold harmless
the Company, and each person, if any, who controls the Company within the
meaning of the 1933 Act, each officer of the Company who signs the registration
statement, each director of the Company, each underwriter and each person who
controls any underwriter within the meaning of the 1933 Act, against all losses,
claims, damages or liabilities, joint or several, to which the Company or such
officer, director, underwriter or controlling person may become subject under
the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the registration statement under which such Registrable Securities were
registered under the 1933 Act pursuant to Section 11, any preliminary prospectus
or final prospectus contained therein, or any amendment or supplement thereof,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Company and each such
officer, director, underwriter and controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Seller will be liable hereunder in any such case if and only to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in reliance upon and in conformity with information pertaining to
such Seller, as such, furnished in writing to the Company by such Seller
specifically for use in such registration statement or prospectus, and provided,
further, however, that the liability of the Seller hereunder shall be limited to
the net proceeds actually received by the Seller from the sale of Registrable
Securities pursuant to such registration statement.


(c)           Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 11.6(c) and shall only
relieve it from any liability which it may have to such indemnified party under
this Section 11.6(c), except and only if and to the extent the indemnifying
party is prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 11.6(c) for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected, provided, however, that, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnifying party shall have reasonably concluded that there may be reasonable
defenses available to indemnified party which are different from or additional
to those available to the indemnifying party or if the interests of the
indemnified party reasonably may be deemed to conflict with the interests of the
indemnifying party, the indemnified parties, as a group, shall have the right to
select one separate counsel, reasonably satisfactory to the indemnified and
indemnifying party, and to assume such legal defenses and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.


(d)           In order to provide for just and equitable contribution in the
event of joint liability under the 1933 Act in any case in which either (i) a
Seller, or any controlling person of a Seller, makes a claim for indemnification
pursuant to this Section 11.6 but it is judicially determined (by the entry of a
final judgment or decree by a court of competent jurisdiction and the expiration
of time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 11.6 provides for indemnification in such case, or (ii)
contribution under the 1933 Act may be required on the part of the Seller or
controlling person of the Seller in circumstances for which indemnification is
not provided under this Section 11.6; then, and in each such case, the Company
and the Seller will contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in
such proportion so that the Seller is responsible only for the portion
represented by the percentage that the public offering price of its securities
offered by the registration statement bears to the public offering price of all
securities offered by such registration statement, provided, however, that, in
any such case, (y) the Seller will not be required to contribute any amount in
excess of the public offering price of all such securities sold by it pursuant
to such registration statement; and (z) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) will be
entitled to contribution from any person or entity who was not guilty of such
fraudulent misrepresentation and provided, further, however, that the liability
of the Seller hereunder shall be limited to the net proceeds actually received
by the Seller from the sale of Registrable Securities pursuant to such
registration statement.

 
11.7.           Unlegended Shares and 144 Sales.


(a)           Delivery of Unlegended Shares.  Within five days (such fifth day
being the “Unlegended Shares Delivery Date”) after the day on which the Company
has received (i) a notice that Conversion Shares, Warrant Shares or any other
Common Stock held by Subscriber has been sold pursuant to a registration
statement or Rule 144 under the 1933 Act, (ii) a representation that the
prospectus delivery requirements, or the requirements of Rule 144, as applicable
and if required, have been satisfied, (iii) the original share certificates
representing the shares of Common Stock that have been sold, and (iv) in the
case of sales under Rule 144, customary representation letters of the Subscriber
and, if required, Subscriber’s broker regarding compliance with the requirements
of Rule 144, the Company at its expense, (y) shall deliver, and shall cause
legal counsel selected by the Company to deliver to its transfer agent (with
copies to Subscriber) an appropriate instruction and opinion of such counsel,
directing the delivery of shares of Common Stock without any legends including
the legend set forth in Section 4(h) above (the “Unlegended Shares”); and (z)
cause the transmission of the certificates representing the Unlegended Shares
together with a legended certificate representing the balance of the submitted
Common Stock certificate, if any, to the Subscriber at the address specified in
the notice of sale, via express courier, by electronic transfer or otherwise on
or before the Unlegended Shares Delivery Date.


(b)           DWAC.   In lieu of delivering physical certificates representing
the Unlegended Shares, upon request of Subscribers, so long as the certificates
therefor do not bear a legend and the Subscriber is not obligated to return such
certificate for the placement of a legend thereon, the Company shall cause its
transfer agent to electronically transmit the Unlegended Shares by crediting the
account of Subscriber’s prime broker with the Depository Trust Company through
its Deposit Withdrawal Agent Commission system, if such transfer agent
participates in such DWAC system.  Such delivery must be made on or before the
Unlegended Shares Delivery Date.


(c)           Late Delivery of Unlegended Shares.   The Company understands that
a delay in the delivery of the Unlegended Shares pursuant to Section 11.7 hereof
later than the Unlegended Shares Delivery Date could result in economic loss to
a Subscriber.  As compensation to a Subscriber for such loss, the Company agrees
to pay late payment fees (as liquidated damages and not as a penalty) to the
Subscriber for late delivery of Unlegended Shares in the amount of $100 per
business day after the Unlegended Shares Delivery Date for each $10,000 of
purchase price of the Unlegended Shares subject to the delivery default.  If
during any 360 day period, the Company fails to deliver Unlegended Shares as
required by this Section 11.7 for an aggregate of thirty days, then each
Subscriber or assignee holding Securities subject to such default may, at its
option, require the Company to redeem all or any portion of the Unlegended
Shares subject to such default at a price per share equal to the greater of (i)
120% of the Purchase Price paid by the Subscriber for the Unlegended Shares that
were not timely delivered, or (ii) a fraction in which the numerator is the
highest closing price of the Common Stock during the aforedescribed thirty day
period and the denominator of which is the lowest conversion price or exercise
price, as the case may be, during such thirty day period, multiplied by the
price paid by Subscriber for such Common Stock (“Unlegended Redemption
Amount”).  The Company shall pay any payments incurred under this Section in
immediately available funds upon demand.
 
 
 
 
11

--------------------------------------------------------------------------------

 

 
(d)           Injunction.  In the event a Subscriber shall request delivery of
Unlegended Shares as described in Section 11 and the Company is required to
deliver such Unlegended Shares pursuant to Section 11.7, the Company may not
refuse to deliver Unlegended Shares based on any claim that such Subscriber or
anyone associated or affiliated with such Subscriber has not complied with
Subscriber’s obligations under the Transaction Documents, or for any other
reason, unless, an injunction or temporary restraining order from a court, on
notice, restraining and or enjoining delivery of such Unlegended Shares shall
have been sought and obtained by the Company and the Company has posted a surety
bond for the benefit of such Subscriber in the amount of the greater of (i) 125%
of the amount of the aggregate purchase price of the Common Stock which is
subject to the injunction or temporary restraining order, (ii) the closing price
of the Common Stock on the trading day before the issue date of the injunction
multiplied by the number of Unlegended Shares to be subject to the injunction,
which bond shall remain in effect until the completion of arbitration/litigation
of the dispute and the proceeds of which shall be payable to such Subscriber to
the extent Subscriber obtains judgment in Subscriber’s favor.


(e)           Buy-In.   In addition to any other rights available to Subscriber,
if the Company fails to deliver to a Subscriber Unlegended Shares as required
pursuant to this Agreement and after the Unlegended Shares Delivery Date the
Subscriber, or a broker on the Subscriber’s behalf, purchases (in an open market
transaction or otherwise) shares of common stock to deliver in satisfaction of a
sale by such Subscriber of the shares of Common Stock which the Subscriber was
entitled to receive from the Company (a “Buy-In”), then the Company shall
promptly pay in cash to the Subscriber (in addition to any remedies available to
or elected by the Subscriber) the amount by which (A) the Subscriber’s total
purchase price (including brokerage commissions, if any) for the shares of
common stock so purchased exceeds (B) the aggregate purchase price of the shares
of Common Stock delivered to the Company for reissuance as Unlegended
Shares together with interest thereon at a rate of 15% per annum accruing until
such amount and any accrued interest thereon is paid in full (which amount shall
be paid as liquidated damages and not as a penalty).  For example, if a
Subscriber purchases shares of Common Stock having a total purchase price of
$11,000 to cover a Buy-In with respect to $10,000 of purchase price of shares of
Common Stock delivered to the Company for reissuance as Unlegended Shares, the
Company shall be required to pay the Subscriber $1,000, plus interest. The
Subscriber shall provide the Company written notice indicating the amounts
payable to the Subscriber in respect of the Buy-In.


                                (f)           144 Default.   At any time
commencing six months after the Closing Date, in the event the Subscriber is not
permitted to sell any of the Conversion Shares or Warrant Shares without any
restrictive legend or if such sales are permitted but subject to volume
limitations or further restrictions on resale as a result of the unavailability
to Subscriber of Rule 144(b)(1)(i) under the 1933 Act or any successor rule (a
“144 Default”), for any reason including but not limited to failure by the
Company to file quarterly, annual or any other filings required to be made by
the Company by the required filing dates (provided that any filing made within
the time for a valid extension shall be deemed to have been timely filed), or
the Company’s failure to make information publicly available which would allow
Subscriber’s reliance on Rule 144 in connection with sales of Conversion Shares
or Warrant Shares, except due to a change in current applicable securities laws
or because the Subscriber is an Affiliate (as defined under Rule 144) of the
Company, then the Company shall pay such Subscriber as liquidated damages and
not as a penalty for each thirty days (or such lesser pro-rata amount for any
period less than thirty days) an amount equal to two percent (2%) of the
purchase price of the Conversion Shares and Warrant Shares subject to such 144
Default.  Liquidated Damages shall not be payable pursuant to this Section
11.7(f) in connection with Shares for such times as such Shares may be sold by
the holder thereof without any legend or volume or other restrictions pursuant
to Section 144(b)(1)(i) of the 1933 Act or pursuant to an effective registration
statement.


12.           (a)           Favored Nations Provision.  Other than in connection
with (i) full or partial consideration in connection with a bona fide strategic
merger, acquisition, consolidation or purchase of substantially all of the
securities or assets of a corporation or other entity so long as such issuances
are not for the purpose of raising capital and which holders of such securities
or debt are not at any time granted registration rights, and which have been
approved by a Majority in Interest, (ii) the Company’s issuance of securities in
connection with bona fide strategic license agreements and other bona fide
partnering arrangements so long as such issuances are not for the purpose of
raising capital and which holders of such securities or debt are not at any time
granted registration rights, and which have been approved by a Majority in
Interest, (iii) the Company’s issuance of Common Stock or the issuances or
grants of options to purchase Common Stock to employees, directors, and
consultants, pursuant to plans described on Schedule 5(d) , (iv) securities upon
the exercise or exchange of or conversion of any securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date of this Agreement on the terms disclosed in the Reports
and which securities are also described on Schedule 12(a), (v) as a result of
the exercise of Warrants or conversion of Notes which are granted or issued
pursuant to this Agreement on the unamended terms in effect on the Closing Date,
(vi) convertible debentures  and common stock purchase warrants issued on terms
described in Schedule 12(a) on terms no more favorable than the Offering for
compensation set forth on Schedule 12(a) and (vii) the securities set forth on
Schedule 12(a) (collectively, the foregoing (i) through (vii) are “Excepted
Issuances”), if at any time the Notes or Warrants are outstanding, the Company
shall agree to or issue (the “Lower Price Issuance”) any Common Stock or
securities convertible into or exercisable for shares of Common Stock (or modify
any of the foregoing which may be outstanding) to any person or entity at a
price per share or conversion or exercise price per share which shall be less
than the Conversion Price in effect at such time, or if less than the Warrant
exercise price in effect at such time, without the consent of the Subscribers,
then the Conversion Price and Warrant exercise price shall automatically be
reduced to such other lower price.  The average Conversion Price of the
Conversion Shares and average exercise price in relation to the Warrant Shares
shall be calculated separately for the Conversion Shares and Warrant
Shares.    Common Stock issued or issuable by the Company for no consideration
or for consideration that cannot be determined at the time of issue will be
deemed issuable or to have been issued for $0.0001 per share of Common
Stock.  For purposes of the issuance and adjustments described in this
paragraph, the issuance of any security of the Company carrying the right to
convert such security into shares of Common Stock or any warrant, right or
option to purchase Common Stock shall result in the issuance of the additional
shares of Common Stock upon the sooner of the agreement to or actual issuance of
such convertible security, warrant, right or options and again at any time upon
any subsequent issuances of shares of Common Stock upon exercise of such
conversion or purchase rights if such issuance is at a price lower than the
Conversion Price or Warrant exercise price in effect upon such issuance.  The
rights of Subscribers set forth in this Section 12 are in addition to any other
rights the Subscribers have pursuant to this Agreement, the Notes, Warrants, any
other Transaction Document, and any other agreement referred to or entered into
in connection herewith or to which Subscribers and Company are parties.


(b)           Right of First Refusal.  Subject to the rights of holders of
“Notes” and “Warrants” issued in the November Offering, until the earlier of (i)
eighteen (18) months following the Closing Date, or (ii) the termination of the
Exclusion Period [as defined in Section 9(w)], the Subscribers shall be given
not less than fifteen (15) days prior written notice of any proposed sale by the
Company of its common stock or other securities or equity linked debt
obligations (“Other Offering”), except in connection with the Excepted
Issuances.  If Subscribers elect to exercise their rights pursuant to this
Section 12(b), the Subscribers shall have the right during the fifteen (15) days
following receipt of the notice, to purchase in the aggregate up to all of such
offered common stock, debt or other securities in accordance with the terms and
conditions set forth in the notice of sale, relative to each other in proportion
to the amount of Note Principal issued to them on the Closing Date.  Subscribers
who participate in such Other Offering shall be entitled at their option to
purchase, in proportion to each other, the amount of such Other Offering that
could have been purchased by Subscribers who do not exercise their rights
hereunder until up to the entire Other Offering is purchased by Subscribers.  In
the event such terms and conditions are modified during the notice period,
Subscribers shall be given prompt notice of such modification and shall have the
right during the fifteen (15) days following the notice of modification to
exercise such right.


(c)           Maximum Exercise of Rights.   In the event the exercise of the
rights described in Section 12(a) and Section 12(b) would or could result in the
issuance of an amount of Common Stock of the Company that would exceed the
maximum amount that may be issued to a Subscriber calculated in the manner
described in Section 7.3 of this Agreement, then the issuance of such additional
shares of Common Stock of the Company to such Subscriber will be deferred in
whole or in part until such time as such Subscriber is able to beneficially own
such Common Stock without exceeding the applicable maximum amount set forth
calculated in the manner described in Section 7.3 of this Agreement and such
Subscriber notifies the Company accordingly.


13.           Miscellaneous.


(a)           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to: The Brainy Brands
Company, Inc., 460 Brogdon Road, Suite 400, Suwanee, GA 30024, Attn: John
Benfield, CEO, facsimile: (678) 762-1122, with a copy by fax only to (which
shall not constitute notice): Sichenzia Ross Friedman Ference LLP, 61 Broadway,
32nd Floor, New York, NY 10006, Attn: Marc Ross, Esq., facsimile: (212)
930-9725, and (ii) if to the Subscribers, to: the addresses and fax numbers
indicated on Schedule 1 hereto, with an additional copy by fax only to (which
shall not constitute notice): Grushko & Mittman, P.C., 515 Rockaway Avenue,
Valley Stream, New York 11581, facsimile: (212) 697-3575.


 (b)           Entire Agreement; Assignment.  This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by both parties.  Neither the Company nor the Subscribers
has relied on any representations not contained or referred to in this Agreement
and the documents delivered herewith.   No right or obligation of the Company
shall be assigned without prior notice to and the written consent of the
Subscribers.
 
 
 
 
12

--------------------------------------------------------------------------------

 
 

 
(c)           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile transmission, PDF, electronic signature
or other similar electronic means with the same force and effect as if such
signature page were an original thereof.


(d)           Law Governing this Agreement.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state and county of New York.  The parties to this Agreement
hereby irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens.  The parties executing
this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs.  In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any
agreement.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Document by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.


(e)           Specific Enforcement, Consent to Jurisdiction.  The Company and
Subscribers acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which any of them may be entitled by law or
equity.  Subject to Section 13(d) hereof, the Company and each Subscriber hereby
irrevocably waives, and agrees not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction in
New York of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper.  Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law.


(f)           Damages.   In the event the Subscriber is entitled to receive any
liquidated or other damages pursuant to the Transactions Documents, the
Subscriber may elect to receive the greater of actual damages or such liquidated
damages.  In the event the Subscriber is granted rights under different sections
of the Transaction Documents relating to the same subject matter or which may be
exercised contemporaneously, or pursuant to which damages or remedies are
different, Subscriber is granted the right in Subscriber’s absolute discretion
to proceed under such section as Subscriber elects.


(g)           Maximum Payments.   Nothing contained herein or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest or dividends required to be paid or other charges hereunder exceed
the maximum permitted by such law, any payments in excess of such maximum shall
be credited against amounts owed by the Company to the Subscribers and thus
refunded to the Company.  The Company agrees that it may not and actually waives
any right to challenge the effectiveness or applicability of this Section 13(g).


(h)           Calendar Days.   All references to “days” in the Transaction
Documents shall mean calendar days unless otherwise stated.  The terms “business
days” and “trading days” shall mean days that the New York Stock Exchange is
open for trading for three or more hours.  Time periods shall be determined as
if the relevant action, calculation or time period were occurring in New York
City.  Any deadline that falls on a non-business day in any of the Transaction
Documents shall be automatically extended to the next business day and interest,
if any, shall be calculated and payable through such extended period.


(i)           Captions: Certain Definitions.  The captions of the various
sections and paragraphs of this Agreement have been inserted only for the
purposes of convenience; such captions are not a part of this Agreement and
shall not be deemed in any manner to modify, explain, enlarge or restrict any of
the provisions of this Agreement.  As used in this Agreement the term “person”
shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.


(j)           Consent.   As used in this Agreement and the Transaction Documents
and any other agreement delivered in connection herewith, “Consent of the
Subscribers” or similar language means the consent of holders of not less than
seventy-five percent (75%) of the outstanding Principal Amount of Notes on the
date consent is requested (such Subscribers being a “Majority in Interest”).  A
Majority in Interest may consent to take or forebear from any action permitted
under or in connection with the Transaction Documents, modify any Transaction
Documents or waive any default or requirement applicable to the Company,
Subsidiaries or Subscribers under the Transaction Documents provided the effect
of such action does not waive any accrued interest or damages and further
provided that the relative rights of the Subscribers to each other remains
unchanged.


(k)           Severability.  In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability: (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.


(l)           Successor Laws.  References in the Transaction Documents to laws,
rules, regulations and forms shall also include successors to and functionally
equivalent replacements of such laws, rules, regulations and forms.  A successor
rule to Rule 144(b)(1)(i) shall include any rule that would be available to a
non-Affiliate of the Company for the sale of Common Stock not subject to volume
restrictions and after a six month holding period.


(m)           Maximum Liability.   In no event shall the liability of the
Subscribers or permitted successor hereunder or under any Transaction Document
or other agreement delivered in connection herewith be greater in amount than
the dollar amount of the net proceeds actually received by such Subscriber or
successor upon the sale of Conversion Shares.


(n)           Independent Nature of Subscribers.     The Company acknowledges
that the obligations of each Subscriber under the Transaction Documents are
several and not joint with the obligations of any other Subscriber, and no
Subscriber shall be responsible in any way for the performance of the
obligations of any other Subscriber under the Transaction Documents. The Company
acknowledges that each Subscriber has represented that the decision of each
Subscriber to purchase Securities has been made by such Subscriber independently
of any other Subscriber and independently of any information, materials,
statements or opinions as to the business, affairs, operations, assets,
properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company which may have been made or given by any
other Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
other Subscriber (or any other person) relating to or arising from any such
information, materials, statements or opinions.  The Company acknowledges that
nothing contained in any Transaction Document, and no action taken by any
Subscriber pursuant hereto or thereto shall be deemed to constitute the
Subscribers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Subscribers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents.  The Company acknowledges that it has
elected to provide all Subscribers with the same terms and Transaction Documents
for the convenience of the Company and not because Company was required or
requested to do so by the Subscribers.  The Company acknowledges that such
procedure with respect to the Transaction Documents in no way creates a
presumption that the Subscribers are in any way acting in concert or as a group
with respect to the Transaction Documents or the transactions
contemplated thereby.


(o)           Equal Treatment.   No consideration shall be offered or paid to
any person to amend or consent to a waiver or modification of any provision of
the Transaction Documents unless the same consideration is also offered and paid
to all the Subscribers and their permitted successors and assigns.


(p)           Adjustments.   The conversion price, Warrant exercise price,
amount of Conversion Shares and Warrant Shares, trading volume amounts,
price/volume amounts and similar figures in the Transaction Documents shall be
equitably adjusted and as otherwise described in this Agreement, the Notes and
Warrants.


[-SIGNATURE PAGES FOLLOW-]
 
 
 
 
13

--------------------------------------------------------------------------------

 
 


SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (A)


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 

 
THE BRAINY BRANDS COMPANY, INC.
    a Delaware corporation          
Dated: April 18, 2011
By:
/s/ John Benfield       Name: John Benfield       Title: Chief Executive Officer
         







 
14

--------------------------------------------------------------------------------

 
     







SUBSCRIBER
INITIAL CLOSING
PRINCIPAL
AMOUNT AND
PURCHASE PRICE
SECOND CLOSING
PRINCIPAL
AMOUNT AND
PURCHASE PRICE
ALPHA CAPITAL ANSTALT
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax No.: 011-42-32323196
 
Taxpayer ID# (if applicable): __________________
 
 
/s/ Konrad Ackermann
(Signature)
By: Konrad Ackermann
Director
 
$200,000.00
$200,000.00



 
 
15

--------------------------------------------------------------------------------

 
 
 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (B)


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 
 

 
THE BRAINY BRANDS COMPANY, INC.
    a Delaware corporation          
Dated: April 18, 2011
By:
/s/ John Benfield       Name: John Benfield       Title: Chief Executive Officer
         



 


SUBSCRIBER
INITIAL CLOSING
PRINCIPAL
AMOUNT AND
PURCHASE PRICE
SECOND CLOSING
PRINCIPAL
AMOUNT AND
PURCHASE PRICE
WHALEHAVEN CAPITAL FUND LIMITED
560 Sylvan Avenue
Englewood Cliffs, N.J. 07632
Fax: (201) 586-0258
 
Taxpayer ID# (if applicable): ______________
 
 
/s/ Vadim Mats
(Signature)
By: Vadim Mets, CFO
 
$125,000.00
$125,000.00





 
 
16

--------------------------------------------------------------------------------

 
 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (C)


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 
 

 
THE BRAINY BRANDS COMPANY, INC.
    a Delaware corporation          
Dated: April 18, 2011
By:
/s/ John Benfield       Name: John Benfield       Title: Chief Executive Officer
         



 


SUBSCRIBER
INITIAL CLOSING
PRINCIPAL
AMOUNT AND
PURCHASE PRICE
SECOND CLOSING
PRINCIPAL
AMOUNT AND
PURCHASE PRICE
WHALEHAVEN OPPORTUNITIES FUND L.P.
560 Sylvan Avenue
Englewood Cliffs, N.J. 07632
Fax: (201) 586-0258
 
Taxpayer ID# (if applicable): ______________
 
 
/s/ Vadim Mats
(Signature)
By: Vadim Mats, CFO
 
$25,000.00
$25,000.00



 
 
 
 
17

--------------------------------------------------------------------------------

 

 


SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (D)


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 
 

 
THE BRAINY BRANDS COMPANY, INC.
    a Delaware corporation          
Dated: April 18, 2011
By:
/s/ John Benfield       Name: John Benfield       Title: Chief Executive Officer
         


 


SUBSCRIBER
INITIAL CLOSING
PRINCIPAL
AMOUNT AND
PURCHASE PRICE
SECOND CLOSING
PRINCIPAL
AMOUNT AND
PURCHASE PRICE
FLM HOLDINGS LLC
8 Hop Brook Lane
Holmdel, New Jersey 07733
 
Taxpayer ID# (if applicable): ______________
 
 
/s/ Sam DelPresto
(Signature)
By: Sam DelPresto, Managing Member
 
$150,000.00
$150,000.00



 
 
 
18

--------------------------------------------------------------------------------

 
 
 

 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (E)


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 
 

 
THE BRAINY BRANDS COMPANY, INC.
    a Delaware corporation          
Dated: April 18, 2011
By:
/s/ John Benfield       Name: John Benfield       Title: Chief Executive Officer
         



 
SUBSCRIBER
INITIAL CLOSING
PRINCIPAL
AMOUNT AND
PURCHASE PRICE
SECOND CLOSING
PRINCIPAL
AMOUNT AND
PURCHASE PRICE
BRIO CAPITAL L.P.
401 E. 34th Street – Suite South 33C
New York, NY 10016
Attn: Shaye Hirsch
Fax: (646) 390-2158
 
Taxpayer ID# (if applicable): ______________
 
 
/s/ Shaye Hirsch
(Signature)
By: Shaye Hirsch, Partner
 
$37,500.00
$37,500.00



 
 
 
19

--------------------------------------------------------------------------------

 
 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (F)


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 
 

 
THE BRAINY BRANDS COMPANY, INC.
    a Delaware corporation          
Dated: April 18, 2011
By:
/s/ John Benfield       Name: John Benfield       Title: Chief Executive Officer
         





SUBSCRIBER
INITIAL CLOSING
PRINCIPAL
AMOUNT AND
PURCHASE PRICE
SECOND CLOSING
PRINCIPAL
AMOUNT AND
PURCHASE PRICE
AMPERSAND MANAGEMENT AS TRUSTEE OF THE MUNT TRUST
20 Rue Etienne Dumont
1204 Geneva 3, Switzerland
Attn: Jean Paul Le Coeq
Fax: +41 22 321 3526
Taxpayer ID# (if applicable): ______________
 
 
/s/ Jean Paul Le Coeq
(Signature)
By: Jean Paul Le Coeq, Director
 
$25,000.00
$25,000.00



 
 
 
 
20

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (G)


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 
 

 
THE BRAINY BRANDS COMPANY, INC.
    a Delaware corporation          
Dated: April 18, 2011
By:
/s/ John Benfield       Name: John Benfield       Title: Chief Executive Officer
         



 


SUBSCRIBER
INITIAL CLOSING
PRINCIPAL
AMOUNT AND
PURCHASE PRICE
SECOND CLOSING
PRINCIPAL
AMOUNT AND
PURCHASE PRICE
BRISTOL INVESTMENT FUND, LTD.
c/o Bristol Capital Advisors, LLC
6353 W. Sunset Blvd., Suite 4006
Hollywood, CA 90028
Attn: Amy Wang, Esq.
Fax: (323) 960-3805
 
Taxpayer ID# (if applicable): ______________
 
 
/s/ Paul Kessler
(Signature)
By: Paul Kessler, Director
 
$50,000.00
$50,000.00



 
 
 
 
21

--------------------------------------------------------------------------------

 
 

 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (H)


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 
 

 
THE BRAINY BRANDS COMPANY, INC.
    a Delaware corporation          
Dated: April 18, 2011
By:
/s/ John Benfield       Name: John Benfield       Title: Chief Executive Officer
         


 
SUBSCRIBER
INITIAL CLOSING
PRINCIPAL
AMOUNT AND
PURCHASE PRICE
SECOND CLOSING
PRINCIPAL
AMOUNT AND
PURCHASE PRICE
CANYONS TRUST
c/o Bristol Capital Advisors, LLC
6353 W. Sunset Blvd., Suite 4006
Hollywood, CA 90028
Attn: Amy Wang, Esq.
Fax: (323) 960-3805
 
Taxpayer ID# (if applicable): ______________
 
 
/s/ James Heekin
(Signature)
By: James Heekin, Trustee
 
$50,000.00
$50,000.00



 
 
 
22

--------------------------------------------------------------------------------

 
 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (I)


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 
 

 
THE BRAINY BRANDS COMPANY, INC.
    a Delaware corporation          
Dated: April 18, 2011
By:
/s/ John Benfield       Name: John Benfield       Title: Chief Executive Officer
         



 


SUBSCRIBER
INITIAL CLOSING
PRINCIPAL
AMOUNT AND
PURCHASE PRICE
SECOND CLOSING
PRINCIPAL
AMOUNT AND
PURCHASE PRICE
BRISTOL CAPITAL LLC
c/o Bristol Capital Advisors, LLC
6353 W. Sunset Blvd., Suite 4006
Hollywood, CA 90028
Attn: Amy Wang, Esq.
Fax: (323) 960-3805
 
Taxpayer ID# (if applicable): ______________
 
 
/s/ Paul Kessler, Manager
(Signature)
By: Paul Kessler, Manager
 
$50,000.00
$50,000.00



 
 
 
 
 
23

--------------------------------------------------------------------------------

 
 

 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (J)


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 
 

 
THE BRAINY BRANDS COMPANY, INC.
    a Delaware corporation          
Dated: April 18, 2011
By:
/s/ John Benfield       Name: John Benfield       Title: Chief Executive Officer
         



 
SUBSCRIBER
INITIAL CLOSING
PRINCIPAL
AMOUNT AND
PURCHASE PRICE
SECOND CLOSING
PRINCIPAL
AMOUNT AND
PURCHASE PRICE
PARK INVESTMENT HOLDINGS, LLC
1559 East 38th Street
Brooklyn, New York 11234
Attn: Steven Spiegel
Fax: (866) 883-9035
 
Taxpayer ID# (if applicable): 27-1841330
 
 
/s/ Steven Spiegel
(Signature)
By: Steven Spiegel, Managing Member
 
$37,500.00
$37,500.00





 
 
24

--------------------------------------------------------------------------------

 
 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (K)


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 
 

 
THE BRAINY BRANDS COMPANY, INC.
    a Delaware corporation          
Dated: April 18, 2011
By:
/s/ John Benfield       Name: John Benfield       Title: Chief Executive Officer
         


 


SUBSCRIBER
INITIAL CLOSING
PRINCIPAL
AMOUNT AND
PURCHASE PRICE
SECOND CLOSING
PRINCIPAL
AMOUNT AND
PURCHASE PRICE
OSHER CAPITAL PARTNERS LLC
5 Sansberry Lane
Spring Valley, NY 10977
Fax: (917) 591-3401
 
Taxpayer ID# (if applicable): __________________
 
 
/s/  Ari Kluger
(Signature)
By: Ari Kluger, Managing Member
 
$62,500.00
$62,500.00





 
25

--------------------------------------------------------------------------------

 


LIST OF EXHIBITS AND SCHEDULES
 

 
Exhibit A
 
Form of Note (see Exhibit 10.2)
 
Exhibit B
 
Form of Class A and Class B Warrants (see Exhibit 10.3)
 
Exhibit C
 
Escrow Agreement (see Exhibit 10.6)
 
Exhibit D
 
Form of Guaranty (see Exhibit 10.4)
 
Exhibit E
 
Form of Legal Opinion
 
Exhibit F
 
Form of Lockup Agreement
 
Exhibit G
 
Form of Pledge and Escrow Agreement (see Exhibit 10.5)
 
Exhibit H
 
Waiver and Consent
 
Schedule 1
 
List of Subscribers
 
Schedule 5(a)
 
Subsidiaries
 
Schedule 5(d)
 
Capitalization and Additional Issuances
 
Schedule 5(o)
 
Undisclosed Liabilities
 
Schedule 5(w)
 
Transfer Agent
 
Schedule 9(e)
 
Use of Proceeds
 
Schedule 9(l)
 
Intellectual Property
 
Schedule 9(p)(iv)
 
Transactions with Principals
 
Schedule 9(x)
 
Lockup Providers
 
Schedule 9(y)
 
Pledgors
 
Schedule 12(a)
 
Excepted Issuances



 
 
 
 
26

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 1


SUBSCRIBER AND ADDRESS
INITIAL CLOSING PRINCIPAL AMOUNT AND PURCHASE PRICE
SECOND CLOSING PRINCIPAL AMOUNT AND PURCHASE PRICE
ALPHA CAPITAL ANSTALT
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax: 011-42-32323196
$137,500.00
$137,500.00
WHALEHAVEN CAPITAL FUND LIMITED
560 Sylvan Avenue
Englewood Cliffs, N.J. 07632
Fax: (201) 586-0258
$125,000.00
$125,000.00
WHALEHAVEN OPPORTUNITIES FUND L.P.
560 Sylvan Avenue
Englewood Cliffs, N.J. 07632
Fax: (201) 586-0258
$25,000.00
$25,000.00
FLM HOLDINGS LLC
8 Hop Brook Lane
Holmdel, New Jersey 07733
$150,000.00
$150,000.00
BRIO CAPITAL L.P.
401 E. 34th Street – Suite South 33C
New York, NY 10016
Attn: Shaye Hirsch
Fax: (646) 390-2158
$37,500.00
$37,500.00
AMPERSAND MANAGEMENT AS TRUSTEE OF THE MUNT TRUST
20 Rue Etienne Dumont
1204 Geneva 3, Switzerland
Attn: Jean Paul Le Coeq
Fax: +41 22 321 3526
$25,000.00
$25,000.00
BRISTOL INVESTMENT FUND, LTD.
c/o Bristol Capital Advisors, LLC
6353 W. Sunset Blvd., Suite 4006
Hollywood, CA 90028
Attn: Amy Wang, Esq.
Fax: (323) 960-3805
$50,000.00
$50,000.00
CANYONS TRUST
c/o Bristol Capital Advisors, LLC
6353 W. Sunset Blvd., Suite 4006
Hollywood, CA 90028
Attn: Amy Wang, Esq.
Fax: (323) 960-3805
$50,000.00
$50,000.00
BRISTOL CAPITAL, LLC
c/o Bristol Capital Advisors, LLC
6353 W. Sunset Blvd., Suite 4006
Hollywood, CA 90028
Attn: Amy Wang, Esq.
Fax: (323) 960-3805
$50,000.00
$50,000.00
PARK INVESTMENT HOLDINGS, LLC
1559 East 38th Street
Brooklyn, New York 11234
Attn: Steven Spiegel
Fax: (866) 883-9035
$37,500.00
$37,500.00
OSHER CAPITAL PARTNERS LLC
5 Sansberry Lane
Spring Valley, NY 10977
Fax: (917) 591-3401
$62,500.00
$62,500.00
TOTALS
$750,000.00
$750,000.00



 
 
 
 
 
27

--------------------------------------------------------------------------------

 
 
EXHIBIT D


FORM OF LEGAL OPINION


April __, 2011




TO:           The Subscribers identified on Schedule A hereto:




We have acted as counsel to The Brainy Brands Company, Inc., a Delaware
corporation (the "Company") in connection with the offer and sale by the Company
of up to $1,500,000  principal amount of secured Convertible Notes (the "Notes")
and common stock purchase warrants in an amount equal to fifteen Class A
Warrants and fifteen Class B Warrants for each $4.00 of Purchase Price paid by
each Subscriber to the Subscribers identified on Schedule A hereto, pursuant to
the exemption from registration under the Securities Act of 1933, as amended
(the "Act) as set forth in Regulation D ("Regulation D") promulgated
thereunder.  Capitalized terms used herein and not otherwise defined shall have
the meaning assigned to them in the subscription agreement (the "Agreement") by
and between the Company and Subscribers entered into at or about the date
hereof.


In connection with the opinions expressed herein, we have made such examination
of law as we considered appropriate or advisable for purposes hereof.  As to
matters of fact material to the opinions expressed herein, we have relied, with
your permission, upon the representations and warranties as to factual matters
contained in and made by the Company and the Subscribers pursuant to the
Transaction Documents and upon certificates and written statements of certain
government officials and of officers of the Company as described below, which
are annexed hereto.  We have also examined originals or copies of certain
corporate documents or records of the Company as described below:


(a)           Form of Agreement
(b)           Form of Note
(c)           Form of Class A Warrant
(d)  
Form of Class B Warrant

(e)  
Security Agreement

(f)  
Subsidiary Guaranty

(g)  
 Escrow Agreement

(h)  
Certificate of Incorporation of the Company

(i)  
Certificate of Incorporation of Brainy Acquisitions, Inc. (the “Subsidiary”)

(j)  
Bylaws of the Company

(k)  
Bylaws of the Subsidiary

(l)  
Unanimous Consent of the Board of Directors of the Company approving the
Transaction Documents that the Company is a party is to

(m)  
Unanimous Consent of the Board of Directors of the Subsidiary approving the
Subsidiary Guaranty and Security Agreement

(n)  
Form of Lockup Agreement



In rendering the opinions set forth in this opinion letter, we assume the
following:


(a)           the legal capacity of each natural person;


(b)           the legal existence of all parties to the transactions referred to
in the Transaction Documents excluding the Company and the Subsidiary;


(c)           the power and authority of each person other than the Company and
the Subsidiary or person(s) acting on behalf of the Company and/or the
Subsidiary to execute, deliver and perform each document executed and delivered
and to do each other act done or to be done by such person;


(d)           the authorization, execution and delivery by each person other
than the Company and/or the Subsidiary or person(s) acting on behalf of the
Company and/or the Subsidiary of each document executed and delivered or to be
executed and delivered by such person;


(e)           the legality, validity, binding effect and enforceability as to
each person other than the Company and/or the Subsidiary or person(s) acting on
behalf of the Company and/or the Subsidiary of each document executed and
delivered or to be executed or delivered and of each other act done or to be
done by such person;


(f)           the transactions referred to in the Transaction Documents have
been consummated;


(g)           the payment of all the required documentary stamps taxes and fees
imposed upon the execution, filing or recording of the Transaction Documents;


(h)           that there have been no undisclosed modifications of any provision
of any document reviewed by us in connection with the rendering of the opinions
set forth in this opinion letter and no undisclosed prior waiver of any right or
remedy contained in the Transaction Documents;


(i)           the genuineness of each signature (other than the signatures of
the officers of the Company and/or the Subsidiary), the completeness of each
document submitted to us, the authenticity of each document reviewed by us as an
original, the conformity to the original of each document reviewed by us as a
copy and the authenticity of the original of each document received by us as a
copy;


(j)           the truthfulness of each statement as to all factual matters
otherwise not known to us to be untruthful contained in any document encompassed
within the due diligence review undertaken by us;


(k)           the accuracy on the date of this letter as well as on the date
stated in all governmental certifications of each statement as to each factual
matter contained in such governmental certifications;


(l)           that the addressee has acted in good faith, without notice of
adverse claims, and has complied with all laws applicable to it that affect the
transactions referred to in the Transaction Documents;


(m)           that the transactions referred to in the Transaction Documents
comply with all tests of good faith, fairness and conscionability required by
law;


(n)           that routine procedural matters such as service of process or
qualification to do business in the relevant jurisdictions will be satisfied by
the parties seeking to enforce the Transaction Documents;
 
 
 
 
 
28

--------------------------------------------------------------------------------

 

 
(o)           that all statutes, judicial and administrative decisions, and
rules and regulations of governmental agencies constituting the law for which we
are assuming responsibility are published (e.g., reported court decisions and
the specialized reporting services of BNA, CCH and Prentice-Hall) or otherwise
generally accessible (e.g., LEXIS or WESTLAW) in each case in a manner generally
available (i.e., in terms of access and distribution following publication) to
lawyers practicing in our judicial circuit;


(p)           that other agreements related to the transactions referred to in
the Transaction Documents will be enforced as written;


(q)           that no action, discretionary or otherwise, will be taken by or on
behalf of the Company or the Subsidiary in the future that might result in a
violation of law;


(r)           that there are no other agreements or understandings among the
parties that would modify the terms of the Transaction Documents or the
respective rights or obligations of the parties to the Transaction Documents;


(s)           that with respect to the Transaction Documents and to the
transactions referred to therein, there has been no mutual mistake of fact and
there exists no fraud or duress; and


(t)           the constitutionality and validity of all relevant laws,
regulations and agency actions unless a reported case has otherwise held or
widespread concern has been expressed by commentators as reflected in materials
which lawyers routinely consult.


Whenever a statement herein is qualified by "to our knowledge" or similar
phrase, it means that, during the course of our representation of the Company
and Subsidiary for the purposes of this opinion letter, (1) no information that
would give those lawyers who participated in the preparation of the letter
(collectively, the "Opinion Letter Participants") current actual knowledge of
the inaccuracy of such statement has come to their attention; (2) we have not
undertaken any independent investigation or inquiry to determine the accuracy of
such statement; (3) any limited investigation or inquiry otherwise undertaken by
the Opinion Letter Participants during the preparation of this opinion letter
should not be regarded as such an investigation or inquiry; and (4) no inference
as to our knowledge of any matters bearing on the accuracy of any such statement
should be drawn from the fact of our representation of the Company and
Subsidiary. We also call to your attention to the fact that we are not general
counsel to the Company and Subsidiary and we are not familiar with all aspects
of the Company’s and Subsidiary’s business affairs.  We have not conducted an
independent audit of the Company, Subsidiary or their files.


The validity, binding effect and enforceability of Transaction Documents may be
limited or otherwise affected by (a) bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar statutes, rules, regulations
or other laws affecting the enforcement of creditors’ rights and remedies
generally and (b) the unavailability of, or limitation on the availability of, a
particular right or remedy (whether in a proceeding in equity or at law) because
of an equitable principle or a requirement as to commercial reasonableness,
conscionability or good faith.  In addition, certain remedies, waivers and other
provisions contained in the Transaction Documents might not be enforceable;
nevertheless, such unenforceability will not render such agreements invalid as a
whole or preclude the practical realization of the benefits to the secured party
or Subscriber thereunder. We express no opinions as to the application of the
laws of usury to the Transaction Documents.
 
We are members of the bar of the State of New York. We express no opinion as to
the laws of any jurisdiction other than corporate laws of the States of New
York, Delaware and Georgia (subject to the qualifications set forth in this
letter) and the federal laws of the United States of America.  We express no
opinion with respect to the effect or application of any other laws.  Special
rulings of authorities administering any of such laws or opinions of other
counsel have not been sought or obtained by us in connection with rendering the
opinions expressed herein. In furnishing the opinion regarding the valid
existence and good standing of the Company, we have relied solely upon a
Certificate of Good Standing for the Company issued by the Secretary of State of
Delaware, dated April 12, 2011 and a Certificate of Good Standing for the
Subsidiary issued by the Secretary of State of Georgia on April 11, 2011.
 
Based on the foregoing, and subject to the qualifications and limitations stated
in this letter, we are of the opinion that:


1.           The Company and the Subsidiary are duly incorporated, validly
existing and in good standing in the jurisdictions of their formation.
 
2.           The Company has the requisite corporate power and authority to
execute, deliver and perform its obligations under the Transaction Documents.
The Transaction Documents to which the Company is a party to, and the issuance
of the Notes and Warrants and the reservation and issuance of Common Stock
issuable upon conversion of the Notes and exercise of the Warrants, have been
(a) duly approved by the Board of Directors of the Company and (b) all the
Common Stock issuable upon conversion of the Notes and exercise of the Warrants,
when issued pursuant to the Transaction Documents and upon delivery, shall be
validly issued and outstanding, fully paid and non-assessable.
 
3.     The Subsidiary has the requisite corporate power and authority to
execute, deliver and perform its obligations under the Security Agreement and
the Subsidiary Guarantee. The Security Agreement and the Subsidiary Guarantee
have been duly approved by the Board of Directors of the Subsidiary.
 
4.           The execution, delivery and performance of the Subscription
Agreement, the Secured Convertible Promissory Note, the Class A Common Stock
Purchase Warrants, the Class B Common Stock Purchase Warrants the Security
Agreement and the Escrow Agreement and the consummation of the transactions
contemplated thereby, will not, with or without the giving of notice or the
passage of time or both:
 
(a)           materially violate the provisions of the Certificate of
Incorporation or bylaws of the Company; or
 
(b)           to our knowledge, violate any judgment, decree, order or award of
any court binding upon the Company.
 
5.           The execution, delivery and performance of the Security Agreement
and Subsidiary Guarantee and the consummation of the transactions contemplated
thereby, will not, with or without the giving of notice or the passage of time
or both:
 
 
 
 
29

--------------------------------------------------------------------------------

 
 
 
(a)           materially violate the provisions of the Certificate of
Incorporation or bylaws of the Subsidiary; or
 
(b)           to our knowledge, violate any judgment, decree, order or award of
any court binding upon the Subsidiary.
 
6.           The Transaction Documents that the Company is a party to constitute
the valid and legally binding obligations of the Company and are enforceable
against the Company in accordance with their respective terms.  The Security
Agreement and Subsidiary Guarantee that the Subsidiary is a party to constitute
the valid and legally binding obligations of the Subsidiary and are enforceable
against the Subsidiary in accordance with their respective terms.
 
7.           The Notes, Warrants and the Common Stock issuable upon conversion
of the Notes and exercise of the Warrants have not been registered under the
Securities Act of 1933, as amended (the "Act") or under the laws of any state or
other jurisdiction, and are or will be issued pursuant to a valid exemption from
registration.
 
8.           The terms and provisions of the Security Agreement create a valid
security interest in favor of the Subscribers in the respective rights, title
and interests of the Company and the Subsidiary in and to the Collateral (as
defined in the Security Agreement) in which a security interest may be created
under Article 9 of the Uniform Commercial Code of the State of New
York.  Provided that a UCC-1 Financing Statement naming the Company and the
Subsidiary as debtors and the Subscribers as secured party was validly filed
with the Secretary of State of Delaware with respect to the Company and the
Secretary of State of Georgia with respect to the Subsidiary, the Subscribers
will have a perfected security interest in the Collateral which Article 9 of the
New York UCC is applicable and in which a security interest may be perfected by
the filing of a financing statement.
 
Our opinions expressed above are specifically subject to the following
limitations, exceptions, qualifications and assumptions:
 
A.           The effect of bankruptcy, insolvency, reorganization, moratorium
and other similar laws relating to or affecting the relief of debtors or the
rights and remedies of creditors generally, including without limitation the
effect of statutory or other law regarding fraudulent conveyances and
preferential transfers.
 
B.           Limitations imposed by state law, federal law or general equitable
principles upon the specific enforceability of any of the remedies, covenants or
other provisions of any applicable agreement and upon the availability of
injunctive relief or other equitable remedies, regardless of whether enforcement
of any such agreement is considered in a proceeding in equity or at law.
 
C.           This opinion letter is governed by, and shall be interpreted in
accordance with, the Legal Opinion Accord (the "Accord") of the ABA Section of
Business Law (1991). As a consequence, it is subject to a number of
qualifications, exceptions, definitions, limitations on coverage and other
limitations, all as more particularly described in the Accord, including the
General Qualifications and the Equitable Principles Limitation, and this opinion
letter should be read in conjunction therewith.
 
D.           We provide no opinion with regard to the applicability of Rule 415
promulgated under the Securities Act of 1933, as amended.
 
With respect to the opinion expressed above, we note that the Company is a
corporation incorporated under the laws of the State of Delaware and the
Subsidiary is a corporation incorporated under the laws of the State of Georgia.
Because we are not members of the bars of the States of Delaware or Georgia and
have not examined the laws of these states, we are unable to express an opinion
as to matters relating to enforceability for such entity without assuming for
purposes of this opinion (and we have assumed, with your permission) that such
entities are a New York corporations, and that, accordingly, New York law is
applicable thereto with respect to matters relating to enforceability for such
entities. We do not, however, express any opinion on any aspect of the laws of
the State of Delaware or Georgia, nor do we express an opinion as to whether any
Delaware or Georgia law is the same as, or in any respect similar to, New York
law.


This opinion is rendered as of the date first written above, is solely for your
benefit in connection with the Agreement and may not be relied upon or used by,
circulated, quoted, or referred to nor may any copies hereof by delivered to any
other person without our prior written consent.  We disclaim any obligation to
update this opinion letter or to advise you of facts, circumstances, events or
developments which hereafter may be brought to our attention and which may
alter, affect or modify the opinions expressed herein.
 


 


 
Very truly yours,
 








 
30

--------------------------------------------------------------------------------

 


EXHIBIT F


LOCKUP AGREEMENT


This AGREEMENT (the "Agreement") is made as of the ___ day of April, 2011, by
the holder identified on the signature page hereto ("Holder"), maintaining an
address at c/o The Brainy Brands Company, Inc., 460 Brogdon Road, Suite 400,
Suwanee, GA 30024, facsimile: (678) 762-1122, in connection with his ownership
of shares of The Brainy Brands Company, Inc., a Delaware corporation (the
"Company").


NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which consideration are hereby acknowledged, Holder agrees as follows:


1.           Background.


a.           Holder is the beneficial owner of the amount of shares of the
Common Stock and rights to acquire Common Stock set forth on the signature page
hereto.


b.           Holder acknowledges that the Company has entered into or will enter
into at or about the date hereof agreements (each a “Subscription Agreement”)
with Subscribers to the Company’s Secured Notes and Warrants.  Holder
understands that, as a condition to proceeding with the Offering, the
Subscribers have required, and the Company has agreed to obtain on behalf of the
Subscribers an agreement from the Holder to refrain from selling any securities
of the Company from the date of the Subscription Agreement and until the sooner
of (i) two years after the Second Closing Date, or (ii) until no amount is
outstanding on the Notes (“Restriction Period”) except as described below.


c.           Upper case terms employed herein are defined in the Subscription
Agreement shall have the meanings given to such terms in the Subscription
Agreement.


2.           Sale Restriction.


a.           Holder hereby agrees that during the Restriction Period, the Holder
will not sell, transfer or otherwise dispose of any shares of Common Stock or
any options, warrants or other rights to purchase shares of Common Stock or any
other security of the Company which Holder owns or has a right to acquire as of
the date hereof or during the Restriction Period, other than in connection with
(i) an offer made to all stockholders of the Company in connection with merger,
consolidation or similar transaction involving the Company, or (ii) a release of
Common Stock to Subscribers as required under a certain Pledge and Escrow
Agreement entered into by Holder and Subscribers as described in the
Subscription Agreement.  Holder further agrees that the Company is authorized to
and the Company agrees to place "stop orders" on its books to prevent any
transfer of shares of Common Stock or other securities of the Company held by
Holder in violation of this Agreement.  The Company agrees not to allow to occur
any transaction inconsistent with this Agreement.


b.           Any subsequent issuance to and/or acquisition by Holder of Common
Stock or options or instruments convertible into Common Stock during the
Restriction Period will be subject to the provisions of this Agreement.
 
 
 
 
 
31

--------------------------------------------------------------------------------

 

 
3.           Miscellaneous.


a.           At any time, and from time to time, after the signing of this
Agreement Holder will execute such additional instruments and take such action
as may be reasonably requested by the Subscribers to carry out the intent and
purposes of this Agreement.


b.           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without regard to principles of conflicts
of laws.  Any action brought by either party against the other concerning the
transactions contemplated by this Agreement shall be brought only in the state
courts of New York or in the federal courts located in the state of New
York.  The parties to this Agreement hereby irrevocably waive any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens.  The parties executing this Agreement and other agreements referred
to herein or delivered in connection herewith agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs.  In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any
agreement.  Notices hereunder shall be given in the same manner as set forth in
the Subscription Agreement.  Each party hereby irrevocably waives personal
service of process and consents to process being served in any suit, action or
proceeding in connection with this Agreement or any other Transaction Document
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  Holder irrevocably appoints the Company its true and
lawful agent for service of process upon whom all processes of law and notices
may be served and given in the manner described above; and such service and
notice shall be deemed valid personal service and notice upon Holder with the
same force and validity as if served upon Holder.


c.           The restrictions on transfer described in this Agreement are in
addition to and cumulative with any other restrictions on transfer otherwise
agreed to by the Holder or to which the Holder is subject to by applicable law.


d.           This Agreement shall be binding upon Holder, its legal
representatives, successors and assigns.


e.           This Agreement may be signed and delivered by facsimile,
electronically and such facsimile or electronically signed and delivered
Agreement shall be enforceable.


f. The Company agrees not to take any action or allow any act to be taken which
would be inconsistent with this Agreement.


g. The Holder acknowledges that this Lockup Agreement is being entered into for
the benefit of the Subscribers identified in the Subscription Agreement may be
enforced by the Subscribers and may not be amended without the consent of a
Majority in Interest of the Subscribers (in the manner described in the
Subscription Agreement), which may be withheld for any reason.


IN WITNESS WHEREOF, and intending to be legally bound hereby, Holder has
executed this Agreement as of the day and year first above written.


HOLDER:




__________________________________________
  (Signature of Holder)


__________________________________________
  (Print Name of Holder)


                                                    __________________________________________
Number of Shares of Common Stock
Beneficially Owned Represented by
______________ shares of Common Stock
and options, warrants and rights to acquire
______________ additional shares of Common
Stock


COMPANY:


THE BRAINY BRANDS COMPANY, INC.




By:______________________________________


 
 
 
 
 
 
32

--------------------------------------------------------------------------------

 
 

 
EXHIBIT H FORM OF WAIVER AND CONSENT


CONSENT AND WAIVER AGREEMENT


This Consent and Waiver Agreement (“Agreement”) is made and entered into as of
April ___, 2011, by and among The Brainy Brands Company, Inc., a Delaware
corporation (the “Company”), and the parties identified on the signature page
hereto (“Subscribers”).  Capitalized terms used but not defined herein will have
the meanings assigned to them in the Subscription Agreement (as defined below).


WHEREAS, the Company and Subscribers entered into a Subscription Agreement and
Transaction Documents (“Transaction Documents”) dated as of November 24, 2010
(the “Subscription Agreement”); and


WHEREAS, the Company issued to the Subscribers secured convertible promissory
notes (“Notes”) and Warrants (the “Warrants”); and


WHEREAS, certain of the Company’s management entered into Lockup Agreements
locking up the stock of the Company owned by such management for a period of two
years (“Lockup Providers”) as further described on Schedule 9(x) to the
Subscription Agreement; and


WHEREAS, the Company intends to sell up to $1,500,000 of principal amount
secured promissory Notes and Warrants (the “Proposed Offering”); and


WHEREAS, in connection with the Proposed Offering, the Lockup Providers have
agreed to pledge the locked up stock (“Escrow Property”) as further defined in a
Pledge and Escrow Agreement dated as of the date of the Proposed Offering; and


WHEREAS, in connection with the contemplated Proposed Offering, the Subscribers
possess a right of first refusal pursuant to Section 12(b) of the Subscription
Agreement; and


WHEREAS, in connection with the Proposed Offering, the Company is prohibited
from granting a security interest in the assets of the Company and its
Subsidiaries, prohibited from issuing or incurring any debt not in the ordinary
course of business and prohibited from entering into any variable equity linked
instruments (pursuant to Sections 9(p), 9(q) and 9(r), respectively, of the
Subscription Agreement) unless approval and Consent of a Majority in Interest
(as those terms are defined in Section 14(j) of the Subscription Agreement and
Section 1(c) of the Security Agreement) has been obtained; and


WHEREAS, Section 14(j) of the Subscription Agreement and Section 1(c) of the
Security Agreement permit a Majority in Interest representing 75% of the
outstanding Principal Amount of the Notes on the date the consent is obtained to
consent to or waive on behalf of all holders of the Notes any provision or term
of the Transaction Documents or to take any action under the Transaction
Documents; and


WHEREAS, the Subscribers wish to: (i) waive such right of first refusal under
Section 12(b) of the Subscription Agreement,(ii)  release the Company from the
restrictions of Sections 9(p), (q) and (r) of the Subscription Agreement, (iii)
consent to the Proposed Offering by the Company and the issuance of Notes and
Warrants, (iv) release of the Escrow Property from the Lockups only to allow the
pledge of such Escrow Property and if such Escrow Property is not pledged for
any reason whatsoever, the Escrow Property will remain locked up, and (v) grant
a security interest to the subscribers to the Proposed Offering pari-passu with
the security interest granted to Subscribers; and


WHEREAS, the undersigned constitute a Majority in Interest of the outstanding
Principal Amount of the Notes and desire to consent to (i) the Proposed
Offering, (ii) the issuance of the Notes and Warrants, (iii) the pledge of the
Securities, and (iv) the granting of a pari-passu security interest to the
subscribers to the Proposed Offering.


NOW, THEREFORE, the Company and the Subscribers hereby agree as follows:


1.           (a)           Acknowledgement, Waiver, Consent and Release.  The
undersigned hereby: (i) acknowledge receipt of notice of the Proposed Offering
in satisfaction of Section 12(b) of the Subscription Agreement, (ii) waive the
rights granted to them therein, (iii) release the Company from the restrictions
of Sections 9(p), (q) and (r) of the Subscription Agreement, and (iv) consent to
the release of the Escrow Property from the Lockups for the sole purpose that
the Escrow Property may be pledged pursuant to a Pledge and Escrow Agreement,
all of the aforementioned agreed to solely only in connection with the Proposed
Offering.  The foregoing notwithstanding, the Escrow Property shall continue to
remain subject to the Lockup until such time as the Escrow Property is either
released to subscribers pursuant to the terms of the Pledge and Escrow Agreement
or until the termination of the Lockup Agreements.


(b)           Security.   Additionally, the undersigned consent to the amendment
of all Schedules, Exhibits, including but not limited to the Schedule to the
Security Agreement to include the subscribers to the Proposed Offering as
Secured Parties pari-passu with the Subscribers and authorize the Collateral
Agent to make additional filings at the discretion of the Collateral Agent to
memorialize the security interest to be granted to the subscribers to the
Proposed Offering.


2.           Full Force and Effect.   Except as expressly set forth herein,
this Agreement shall not be deemed to be a waiver, amendment or modification of
any provisions of the Transaction Documents or of any right, power or remedy of
the Subscribers, or constitute a waiver of any provision of the Transaction
Documents (except to the extent herein set forth), or any other document,
instrument and/or agreement executed or delivered in connection therewith and
any other agreement to which the Subscribers may be parties to, in each case
whether arising before or after the date hereof or as a result of performance
hereunder or thereunder.  Except as set forth herein, the Subscribers reserve
all rights, remedies, powers, or privileges available under the Transaction
Documents and any other agreement to which the Subscribers may be parties to, at
law or otherwise.  This Agreement shall not constitute a novation or
satisfaction and accord of the Transaction Documents or any other document,
instrument and/or agreement executed or delivered in connection therewith and
any other agreement to which the Subscribers may be parties to.


3.           Agreement.  Each of the undersigned states that he has read the
foregoing Agreement and understands and agrees to it.


4.           Counterparts.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to any other party, it being understood that all
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
were an original thereof.


5.           Governing Law.  This Agreement will be governed by and interpreted
in accordance with the laws of the State of New York without giving effect to
the rules governing the conflicts of law.


6.           Amendments.  This Agreement and any term hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by the
party against which enforcement of such change, waiver, discharge or termination
is sought.


7.           Severability.   The invalidity or unenforceability of any provision
hereof will in no way affect the validity or enforceability of any other
provision.


IN WITNESS WHEREOF, the Company and the undersigned have caused this Agreement
to be executed as of the date first written above.
 

 
THE BRAINY BRANDS COMPANY INC.
     
the “Company”
         
 
By:
/s/                           


“SUBSCRIBERS”
 
 
 
 
 

ALPHA CAPITAL ANSTALT   WHALEHAVEN CAPITAL FUND LIMITED       By:   By: Name:   
  Name: Title:     Title:       Principal Amount of Notes held: $500,000  
Principal Amount of Notes held: $500,000             FLM HOLDINGS LLC     FJD
HOLDINGS LLC       By:   By: Name:     Name:   Title:     Title:      
 Principal Amount of Notes held: $506,488.89     Principal Amount of Notes held:
$250,000              BRIO CAPITAL L.P.    EDWARD KARR       By:    By: Name:  
  Name:   Title:    Title:        Principal Amount of Notes held: $150,000  
Principal Amount of Notes held: $100,000             ADVENTURE VENTURES LLC     
OSHER CAPITAL PARTNERS LLC       By:   By: Name:     Name:  Title:   Title:    
  Principal Amount of Notes held: $125,000    Principal Amount of Notes held:
$125,000              MAIELLA INVESTMENT HOLDINGS LLC        BRISTOL INVESTMENT
FUND, LTD.       By:   By: Name:    Name:  Title:   Title:       Principal
Amount of Notes held: $150,000     Principal Amount of Notes held: $280,000    
        BRISTOL CAPITAL ADISORS      BRISTOL CAPITAL, LLC
PROFIT SHARING PLAN
          By:   By: Name:    Name:  Title:   Title:       Principal Amount of
Notes held: $40,000    Principal Amount of Notes held: $80,000





The Company represents and acknowledges that the Subscribers whose signatures
are appended to this Agreement constitute a Majority in Interest.
 
 

 
THE BRAINY BRANDS COMPANY INC.
     
the “Company”
         
 
By:
/s/                           



 
33

--------------------------------------------------------------------------------

 


SCHEDULE TO SUBSCRIPTION AGREEMENT


Schedule 5(a) - Subsidiaries


Brainy Acquisitions, Inc.




Schedule 5(d) Capitalization and Additional Issuances


The Company has 160,000,000 shares of common stock authorized, of which as
of  April 14, 2011, 32,699,992  are issued and outstanding.


The Company expects to adopt an Incentive Stock Plan (the “Plan”) pursuant to
which it will be able to issue a total of 7,500,000 (post forward split) options
and/or shares of common stock to its officers, directors, and consultants. The
Plan will allow the Company to issue qualified and non-qualified stock options
and as well as common stock.   No option will be exercisable for more than ten
years from when it is issued. The Plan shall terminate on the sooner of when the
options or shares available for issuance have been issued or ten years from when
it was adopted by the Company’s Board. The exercise price for options issued
pursuant to the Plan shall be the Fair Market Value of the Company’s common
stock on the date of the grant, but not less than the closing price of the
Common Stock as reported for the Principal Market for the date of the grant,
subject to any applicable rules and regulations.


The Company is selling up to $1,500,000 of its unsecured Notes with warrant
coverage at an exercise price of no less than $0.40 per share (the “Unsecured
Notes”).  The Unsecured Notes will not have registration rights and no terms
will be more advantageous than the terms granted to the Subscribers in the
Offering.  There will be a maximum of two closings..


Schedule 5(o) - Undisclosed Liabilities


NONE




Schedule 5(w) - Transfer Agent


Corporate Stock Transfer
3200 Cherry Creek Drive South, Suite 430
Denver, CO 80209


Contacts as of the April 14, 2011, Carylyn Bell
303-282-4800
303-282-5800 (fax)
cbell@corproatestock.com
 
 
 


Schedule 9(e) - Use of Proceeds:


Based on the sale of Notes totaling $1,500,000. 
 
Intended use of funds: For Development, Production, Purchase of Inventory,
Marketing, Sales, and G&A. Funds will be applied against a number of initiatives
and in market tests with the intention of redeploying initial budgeted
allocations toward the support of the Company’s validated and successful
efforts. Anticipated use of funds:     


                o  
Direct Mail Coorespondence*                                $500,000
o  
US Sourced Inventory                                              $138,675



o  
China Sourced Inventory                                         $462, 725
o  
G&A/ Operations/ Compliance**                           $270,000



o  
Sales/ Trade Shows/ Distributor Support              $ 80,000
o  
Product development (Wood/ Glowberry/Apps) $48,600



*Up $500,000 of the money is to be deposited in escrow and will be used for
services rendered by Creative Direct Marketing Group to implement and manage a
direct mail correspondence program for the Company.


** Includes $30,000 in legal fees related to the transaction
 
 
 
 
 
34

--------------------------------------------------------------------------------

 
 
 
Schedule 9(i) - Intellectual Property


Tradenames and Fictitious Names
(Present and Past Five Years)
Brainy Brands
Brainy Baby


U.S. Copyright Registrations; Foreign Copyright Registrations; U.S. Copyright
Applications; Foreign Copyright Applications; Copyright Licenses


U.S. Copyright Registrations


See attached


Foreign Copyright Registrations


None


U.S. Copyright Applications


None


Foreign Copyright Applications


None


Copyright Licenses


None
 
 
U.S. Patent Registrations; Foreign Patent Registrations; U.S. Patent
Applications; Foreign Patent Applications; Patent Licenses


U.S. Patent Registrations


None


Foreign Patent Registrations


None


U.S. Patent Applications


None


Foreign Patent Applications
None


Patent Licenses
None
U.S. Trademark Registrations; Foreign Trademark Registrations; U.S. Trademark
Applications; Foreign Trademark Applications; Trademark Licenses
   
 
U.S. Trademark Registrations


See attached schedule.


Foreign Trademark Registrations


See attached schedule.


U.S. Trademark Applications


See attached schedule.


Foreign Trademark Applications


See attached schedule.


Trademark Licenses


See attached schedule.


Titled Equipment


None
 
 
 
 
 
35

--------------------------------------------------------------------------------

 
 

 
Brainy Acquisitions Inc.
The Brainy Brands Company, Inc.
Schedule 9(p)(iv) - Transactions with Principals


The Company has entered into employment agreements with John Benfield; Ronda
Bush and Dennis Fedoruk


On November 15th, 2010, Brainy Acquisitions, Inc. entered into a letter of
agreement with Wall & Madison, LLC (“Wall”) pursuant to which we retained Wall
to provide marketing, consulting and related services, for a monthly fee of
$12,000. The agreement has a term of 18 monthly after which it shall renew
automatically for successive monthly terms unless mutually renegotiated or
terminated by either party at any time upon sixty days written notice. John
Benfield, the Company’ chief executive officer, is the managing partner of Wall.
This Agreement may be assumed/assigned to the Company.


9(x) - Lockup Providers
 

 
John P. Benfield
Chief Executive Officer, Director
   
Dennis Fedoruk
Chief Creative Officer, Chairman, President
   
Ronda Bush
Vice President Operations
   
Jerry Bush
   

 
 
Schedule 12(a) - Excepted Issuances
 
The Company expects to adopt an Incentive Stock Plan (the “Plan”) pursuant to
which it will be able to issue a total of 7,500,000 (post forward split) options
and/or shares of common stock to its officers, directors, and consultants.   The
Plan will allow the Company to issue qualified and non-qualified stock options
and as well as common stock.   No option will be exercisable for more than ten
years from when it is issued. The Plan shall terminate on the sooner of when the
options or shares available for issuance have been issued or ten years from when
it was adopted by the Company’s Board.   The exercise price for options issued
pursuant to the Plan shall be the Fair Market Value of the Company’s common
stock on the date of the grant, but not less than the closing price of the
Common Stock as reported for the Principal Market for the date of the grant,
subject to any applicable rules and regulations.
 
Securities to be issued in connection with the acquisition of Giddy Gander, LLC.
 
 
 
 
36

--------------------------------------------------------------------------------

 
 


COPYRIGHT LIST


Brainy Baby 123’s
Brainy Baby ABC’s
Brainy Baby Shapes & Colors
Brainy Baby English
Brainy Baby French
Brainy Baby Spanish
Brainy Baby Animals
Brainy Baby Right Brain
Brainy Baby Left Brain
Brainy Baby; Volume Two-Left Brain
Brainy Baby; Volume One-Right Brain
Baby’s First Impressions-Head to Toe Vol.9
Baby’s First Impressions-Food Fun Volume 10
Baby’s First Impressions-Seasons Volume 8
Baby’s First Impressions-Shapes Vol. One
Baby’s First Impressions-Sounds Vol. 7
Baby’s First Impressions-Colors Vol. 2
Baby’s First Impressions-Letters Vol. 3
Baby’s First Impression-Numbers, Vol.4
Baby’s First Impressions-Opposites Vol. 5
Baby’s First Impressions-Animals Vol. 6
Baby’s First Impressions Jacket Volumes 1-3
Baby’s First Impressions Volumes 4-6 Jacket
Rewriting History: The Case of Dr. Samuel A. Mudd
Bilingual Baby Language Video-French
Bilingual Baby Language Video-Spanish
Bilingual Baby Language Video-German
Bilingual Baby Language Video-Italian
Bilingual Baby Language Video-Japanese
Bilingual Baby Language Video-Russian
Bilingual Baby Language Video-Dutch
Bilingual Baby Language Video-English
Bilingual Baby Language Video-Portuguese
Bilingual Baby Language Video-Hebrew
Bilingual Baby Language Video-Swedish
Bilingual Baby Language Video-Greek
Talking Hands-A Sign Language Video for Children
Fry Friends Plush Toy
Jingle Bell Baby
Brainy Baby Jingle Bells DVD
Propellers & Planes
Tons of Tractors
Fry Friends
BFI Video Encyclopedia
Laugh & Learn DVD
Peek-A-Boo DVD
Brainy Baby Music
Brainy Baby Art
 
 
 
37